  

 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

 

 

 

 

 

 

 

 

 

 

SHIPBUILDING CONTRACT

 

BETWEEN

 

ULSTEIN VERFT AS
(AS “BUILDER”)

 

AND

 

LINDBLAD MARITIME ENTERPRISES, LTD
(AS “BUYER”)

 

FOR

 

ONE ULSTEIN® CX104 Exploration Cruise Vessel
BUILDER’S HULL NO: 316

 

 

 

--------------------------------------------------------------------------------

 

 

 

CONDITIONS OF CONTRACT

 

3  

PREAMBLE

 

3  

ARTICLE I                                                DEFINITIONS 

4  

ARTICLE II                                               THE VESSEL, DESCRIPTION
AND CLASS

8  

ARTICLE III                                              PRICE AND PAYMENT TERMS

14  

ARTICLE IV                                              ADJUSTMENT OF CONTRACT
PRICE - 

   

                                                                    CANCELLATION
BY THE BUYER

18  

ARTICLE V                                               APPROVAL OF PLANS AND
DRAWINGS AND INSPECTION DURING

   

                                                                   
CONSTRUCTION 

24  

ARTICLE VI                                              MODIFICATIONS AND
CHANGES 

28  

ARTICLE VII                                             TEST AND TRIALS 

30  

ARTICLE VIII                                           DELIVERY DATE AND
DELIVERY 

33  

ARTICLE IX                                              DELAYS AND EXTENSION OF
TIME FOR DELIVERY (PERMISSIBLE DELAY, FORCE

   

                                                                    MAJEURE)

35  

ARTICLE X                                                WARRANTY OF QUALITY

37  

ARTICLE XI                                              OWNERSHIP, RISK AND
INSURANCE

42  

ARTICLE XII                                             DEFAULT PROVISIONS

45   ARTICLE XIII                                            ASSIGNMENT 47  
ARTICLE XIV                                           TAXES AND DUTIES 48  
ARTICLE XV                                            PATENTS, TRADEMARKS,
COPYRIGHTS 49   ARTICLE XVI                                           BUYER’S
SUPPLIES 51   ARTICLE XVII                                          NOTICES 53  
ARTICLE XVIII                                         ENTIRE CONTRACT &
INTERPRETATION 54   ARTICLE XIX                                           
GOVERNING LAW, DISPUTE AND                                                      
                   ARBITRATION 55   ARTICLE XX                                 
           INTENTIONALLY OMITTED 57   ARTICLE XXI                               
            ADDITIONAL TERMS 58      

 

 

 

--------------------------------------------------------------------------------

 

 

 

CONDITIONS OF CONTRACT

 

PREAMBLE

 

THIS CONTRACT is made this 25 day of February, 2019 by and between:

 

Ulstein Verft AS (business org. no. 912 447 561), a company organised and
existing under the laws of Norway, having its principal office at Osneset,
N-6065 Ulsteinvik, Norway, (hereinafter called the “Builder”) and

 

Lindblad Maritime Enterprises, Ltd (business org. no. CT-185923), a company
organised and existing under the laws of the Caytnan Islands, having an office
at 96 Morton Street, New York, New York (hereinafter called the “Buyer”).

 

WHEREBY

 

In consideration of the mutual covenants herein contained, the Builder agrees to
design, build, launch, equip, complete, sell and deliver to the Buyer at the
Builder’s Shipyard the “Vessel” as hereinafter described; and the Buyer agrees
to purchase the “Vessel”, take delivery and pay for it;

 

all in accordance with the terms hereinafter set forth.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE I.     DEFINITIONS

 

In this CONTRACT the following words shall have the meaning set out herein
below:

 

“Affiliate(s)”

means in relation to any party; any company, corporation or other legal entity,
which directly or indirectly: (a) is controlled by such party; or (b) controls
such party; or (c) is under common control with such party. For the purposes of
this definition a company is directly controlled by another company if such
other company holds shares, quotas or voting rights, carrying in the aggregate
fifty per cent (50%) or more of the votes exercisable at shareholder meetings

   

“Banking Days”

days where banks are open for business in:

Norway and the United States

   

“Builder”

the company referred to as “Builder” in the preamble, inclusive of its servants
and employees

   

“Buyer” “Buyers”

the company referred to as “Buyer” in the preamble, inclusive of its servants
and employees

   

“Supplies”

any item, equipment, stores or services ordered directly by the Buyer from the
manufacturer or supplier, which shall not be supplied and/or paid for by the
Builder in accordance with the terms of the Contract

   

“Classification Society” or “Class”

the Classification Society referred to in Article II, clause 3

   

“Conditions of Contract”

means the Preamble and Articles Ito Articles XXI of this Contract

   

“Contract”

the Conditions of Contract, the Specifications and Drawings (attached as
Appendix III hereto) and the other Appendices attached hereto, and any
amendments thereto (if in writing and signed by Builder and Buyer)

   

“Contract Deadweight”

the weight set out in Article 2, clause 2

   

“Contract Delivery Date”

the date set out in Article VIII, clause I

   

“Contract Price”

the Original Contract Price as set out in Article HI, clause I, as may be
adjusted in accordance with the terms of the Contract

 

--------------------------------------------------------------------------------

 

 

 

   

“Date of Contract”

the date specified in the preamble to this Contract, regardless of whether the
Contract actually is effective on this date or whether the Contract is signed
subject to conditions to be fulfilled

   

“Deadweight”

difference between (i) displacement of the Vessel at its design draft draught at
even keel and (ii) Lightweight

   

“Defect”

any deficiency or non-conformity in the design, construction, material and/or
workmanship of the Vessel (excluding always any Buyer’s Supplies) for which the
Builder and/or the Builder’s Subcontractors are liable.

   

“Delivery and Acceptance”

the delivery of the Vessel from the Builder to the Buyer and acceptance thereof
by the Buyer in accordance with Article VIII, clause 2

   

“Delivery Date”

Contract Delivery Date as set out in Article VIII, clause 1, as may be adjusted
for Net Delay and/or otherwise in accordance with the provisions of the Contract

   

“Drawings”

the plans and drawings listed in Appendix III hereto

   

“Financial Liability”

the total amount paid, payable, credited or to be credited by or on behalf of
the Builder to the Buyer directly, or for the benefit of the Buyer, including
but not limited to the specified liquidated damages in Article IV and any other
monetary or financial liability the Builder may have to the Buyer, whether such
liability is known or unknown to the parties at the date of the Contract, as per
the final paragraph of the introductory wording of Article IV and subject to the
exclusions stated therein.

   

“Flag State”

the State referred to in Article II, clause 5

   

“Force Majeure Delay”

a delay caused by Force Majeure, which according to Article IX constitutes
Permissible Delay

   

“Gross Negligence”

a negligent act or negligent failure to act, which act or omission would
reasonably be perceived as entailing an extreme degree of risk of injury to a
person or physical loss of or damage to property (considering the probability
and magnitude of the potential injury, loss or damage), coupled with
indifference to such extreme risk

   

“Guarantee Period”

a period of 12 months from the earlier of i) the Delivery and Acceptance of the
Vessel, or ii) the date falling five (5) days after the Builder rightfully has
tendered notice that the Vessel is ready for delivery in accordance with Article
VII, clause 4 and Article VIII, clause 2, or iii) such other period as may be
mutually agreed between the Buyer and the Builder

 

--------------------------------------------------------------------------------

 

 

 

   

“Intellectual Property Rights”

all copyright, trade mark, patent or similar rights

   

“Lightweight”

the weight of the Vessel, fully completed and equipped, ready for normal
operations, with zero (0) metric tonnes of Buyer’s Supplies and without
consumables, crew, and bunkers, as determined by customary inclining experiment

   

“Maker’s List”

an agreed list of potential Subcontractors approved for equipment, machinery or
services (as identified with respect to each such supplier) included in the
Specifications

   

“Net Delay”

the actual delay in the construction of the Vessel determined as set forth in
Article IX, clause 4

 

 

“Original Contract

Price”

the price stipulated in Article III, clause I

   

“Permissible Delay”

all delays, inclusive of Force Majeure Delay, causing delay in delivery of the
Vessel which according to the terms of the Contract permit postponement of the
Delivery Date

   

“Regulatory Bodies”

the relevant authorities imposing rules and regulations with which the
construction and delivery of the Vessel must comply, as specified in this
Contract, including the authorities of the Flag State together with other
authorities set out in the Specifications

   

“Representative”

a person or persons authorised by the Buyer as set forth in Article V, clause 2

   

“Specifications”

the specifications included in Appendix III hereto

   

“Subcontractor”

any person (not being a servant or employee of the Builder) or company, with
whom the Builder has entered into, or will enter into a contract for the design,
construction, manufacture or supply of any item, equipment, work or service for
the Vessel

   

“Vessel”

the vessel described in Article IL

   

“Working Day”

a day when work is normally performed in the country of tha Builder’s Shipyard
as referred to in Article II, clause 1

   

“Hull no. 312”

A vessel to be designed, built, launched, equipped, completed by the Builder and
sold and delivered to the Buyer pursuant to a

 

--------------------------------------------------------------------------------

 

 

 

 

shipbuilding contract entered into between the Buyer and the Builder on 1st
November 2017, bearing the Builder’s hull no. 312.

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE II.

THE VESSEL, DESCRIPTION AND CLASS

 

1.     Description

 

The Vessel shall be built (subject to sub-contracting as permitted hereunder) at
the Builder’s yard in Ulsteinvik (the “Builder’s Shipyard”), and shall have the
Builder’s Hull No. 316, and be designed, constructed, equipped, completed and
delivered by the Builder in accordance with the provisions of this Contract.

 

Subject to differences expressly provided for in this Contract, the Vessel shall
be designed and built as an identical vessel to Hull no. 312 (with reuse of
documentation for Hull no. 312) in accordance with:

 

(1)

the building specification for Hull no. 312 at Appendix III hereto;

 

(2)

documents and drawings for Hull no. 312 uploaded in Synergi Project Exchange-web
as agreed between the Builder and the Buyer,

 

in each of the above cases (1) and (2) as amended by:

 

(A)

Appendix IV to this Contract providing for fabrication and installation of spray
rails (as Builder work-scope);

 

(B)the following Change Orders:

 

(i)Change Order No.1 to Hull no. 312 signed 09.01.2019;

(ii)Change Order No.2 to Hull no. 312 signed 09.01.2019;

(iii)Change Order No.3 to Hull no. 312 signed 09.01.2019;

(iv)Change Order No.4 to Hull no. 312 signed 09.01.2019;

(v)Change Order No.5 to Hull no. 312 signed 21.01.2019;

(vi)Change Order No.6 to Hull no. 312 signed 01.02.2019;

(vii)Change Order No.7 to Hull no. 312 signed 15.02.2019;

(Change Orders Nos. 1-7 above being referred to as the “Incorporated Change
Orders”); and

(C)items recorded as agreed by the Builder and the Buyer in the following
minutes of meetings signed on behalf of the Builder and the Buyer:

 

(i)Minutes from Owners meeting no I from 26.01.2018;

(ii)Minutes from Owners meeting no 2 from 20.04.2018;

(iii)Minutes from Owners meeting no 3 from 08.04.2018;

(iv)Minutes from Owners meeting no 4 from 22.05.2018;

(v)Minutes from Owners meeting no 5 from 12,06.2018;

(vi)Minutes from Owners meeting no 6 from 26.06.2018;

(vii)Minutes from Owners meeting no 7 from 15.08.2018;

(viii)Minutes from Owners meeting no 8 from 03.09.2018;

(ix)Minutes from Owners meeting no 9 from 19.09.2018;

(x)Minutes from Owners meeting no 10 from 10.10.2018;

(xi)Minutes from Owners meeting no 11 from 13.11.2018;

(xii)Minutes from Owners meeting no 12 from 12.12.2018;

(xiii)Minutes from Owners meeting no 13 from 13.12.2018;

(xiv)Minutes from Owners meeting no 14 from 30.01.2019;

 

 

--------------------------------------------------------------------------------

 

 

(such items in the Minutes of Meetings dated 26.01.2018 30.01.2019 above being
referred to as the “Incorporated Minutes of Meeting”).

 

It is expressly acknowledged that the Contract Price, Contract Delivery Date,
main dimensions and characteristics and guaranteed performance criteria for the
Vessel expressly stated in these Conditions of Contract take account of the
Incorporated Change Orders and Appendix IV to this Contract.

 

In the event of inconsistency between the Conditions of Contract and the
Specifications arid/or the Drawings, the Conditions of Contract shall prevail.
In the event of inconsistency between the Specifications and the Drawings, the
Specifications shall prevail. In case of inconsistency between any of the
Drawings, the later in date shall prevail.

 

In the event of inconsistency between Appendix IV to this Contract, the
Incorporated Change Orders, the Incorporated Minutes of Meeting and the
Specifications, Appendix IV to this Contract shall prevail. In the event of
inconsistency between the Incorporated Change Orders, the Incorporated Minutes
of Meeting and the Specifications, the Incorporated Change Orders shall prevail.
In the event of inconsistency between the Incorporated Minutes of Meeting and
the Specifications, the Incorporated Minutes of Meeting shall prevail. In case
of inconsistency between any of the Incorporated Change Orders or between any of
the Incorporated Minutes of Meeting, the later in date shall prevail.

 

The Vessel shall be designed and built in accordance with first class
shipbuilding practice in Western Europe for new vessels of similar type and
characteristics as the Vessel.

 

Subject to Article VI to this Contract, the Buyer will have customary
flexibility to change colours and materials in the public spaces and signage
(provided that the products are of the same or no better standard or
complexity).

 

The Builder agrees to undertake an initial stability feasibility study in
relation to a possible installation of a submarine handling and storage
capability on the Vessel and will report to the Buyer the outcome of such study
by 31 March 2019. Ihe initial stability feasibility study included in the
Contract Price under this Contract is limited to a total of 37,5 hours to be
performed by the Builder’s Subcontractor Ulstein Design & Solutions AS and shall
result in an initial recommendation to the Buyer on whether or not one or more
of the four alternative solutions as indicated in Appendix IX are recommendable
for the Vessel and a high level price indication which would be applicable if
such recommendation was to be adopted. If following such recommendation the
Buyer wishes to proceed with these works, the Buyer shall submit a request for a
modification accordingly under Article VI of this Contract and such request
shall be addressed in accordance with the procedures set out in Article VI. For
the avoidance of doubt, the Builder shall neither be obliged to offer nor
perform installation of a submarine handling and storage capability on the
Vessel in the event such installation on the Vessel (i) will have a negative
impact on the Vessel’s overall stability, and/or other critical parameters of
the Vessel; and/or (ii) will imply that the Vessel will no longer be designed
and built, subject to differences expressly provided for in this Contract, as an
identical vessel to Hull no. 312, so that documentation for Hull no. 312 which
would otherwise have been reused for the Vessel will

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

 

 

have to be changed for the Vessel; and/or (iii) will adversely affect the
Builder’s other commitments.

 

2.     Main Dimensions and Characteristics

 

Main dimensions

 

Overall length: approx.

[*]

Loadline length approx.

[*]

Breadth modded: approx.

[*]

Depth moulded to uppermost deck: approx

[*]

Draught max: approx

[*]

Design draft, moulded: approx

[*]

 

Deadweight:

The Vessel’s Contract Deadweight shall be [*] on [*] draft moulded and a density
of sea water of [*]. The Contract Deadweight shall include fuel, provisions,
stores, freshwater, crew and passengers in addition to spare parts in excess of
the requirements of Class.

 

Propulsion machinery:

Type: [*]

Max. [*]

 

Speed:

The mean speed of the Vessel in trials with propulsion motor output of [*] shall
be at least [*] in two opposite direction double runs corrected to the following
conditions:

- design draught of [*]

- even keel or small trim

- clean bottom

- calm weather (wind speed 0 m/s and sea not exceeding State 2)

- deep water

- no current

- sea water temperature +15 °C

- fin stabilizers housed

- bow thrusters to have grids

- propulsion motor control in normal sea operation control mode

- ship steering by autopilot

 

The speed determination to be based on the Builder’s trial trip measured
results. The ambient seawater temperature is to be corrected to 15 °C / density
1.025 and the opposite speed runs are to be averaged according to the latest
ITTC guidelines. Wave and wind corrections are to be based on normal well known
and accepted methods. Explanatory notes to the standards for ship
manouverability — MSC Circ. 1053.

 

Fuel consumption:

The brake specific fuel consumption for constant speed [*] for each of the two
(2) [*] as measured by the-test cell power measurement system with a [*]
accuracy tolerance as further set forth in Appendix VII, shall not exceed [*].
The fuel consumption test procedure calculations as measured for an E2 duty
cycle shall be performed following testing in the [*] test cell as further set
out in Appendix VII.

  

 

 

--------------------------------------------------------------------------------

 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

The brake specific fuel consumption for constant speed [*] for each of the two
(2) [*] as measured by the test cell power measurement system with a [*]
accuracy tolerance as further set out in Appendix VII, shall not exceed [*]. The
fuel consumption test procedure calculations as measured for an E2 duty cycle
shall be performed following testing in the [*] test cell, as further set out in
Appendix VII.

 

On basis of the figures above as well as figures from [*], the estimated fuel
consumption of the Vessel is indicated in Appendix VIII.

 

Passenger and crew cabins

The Vessel shall be designed for the accommodation of 126 passengers, 112 crew
(including expedition crew, lecturers, helicopter crew and pilots) and 22 extra
guests (guests of crew with space for guests), as per the Specifications.

 

General:

The further details of the above main particulars, as well as definitions and
methods of measurement and calculation shall be as described in the
Specification.

 

3.     Classification, Rules and Regulations

 

The Vessel, including its machinery, equipment and outfittings shall be designed
and constructed in accordance with the rules and regulations of DNV•GL (the
Classification Society) in force or published on or before the date of contract
for Hull no. 312 and which are mandatory for Hull no. 312 with the additional
requirements set out in GAP analysis from the Classification Society dated
13.02.2019 attached as Appendix VI, with the Class notations set out below:

 

1A  [ex_141673img001.jpg], Passenger Ship, ECO, NAUT(AW), PC(5), Clean Design,
BWM(T), Recyclable, COMF-V(1), COMF-C(1), V1BR, Silent(E), BIS, LCS(DC)

 

Notwithstanding the above, for crew accommodation the following Class notations
shall apply: COMF-V(3), COMF-C(3)

 

For passenger accommodation the Class notations COMF-V(1) and COMF-C(1) shall
apply as follows:

●   Large Balcony Suites and Balcony Suites on Deck 7 and Single Balcony Suites
on Deck 5 and 6 to be considered as “Passenger top grade cabins”.

●   Remaining suites to be considered as “Passenger cabins, standard”.

The Vessel shall further comply with the applicable rules, regulations and
requirements of the Regulatory Bodies of Bahamas (the Flag State) in force on or
before the date of keel-laying of the Vessel as set out in the GAP analysis from
the Classification Society attached as Appendix VI and in the Specification,
chapter and which are mandatory for the Vessel.

 

The Vessel to be constructed under special survey of the Classification Society,
and Builder to arrange for a surveyor of the Classification Society to be
assigned to Builder’s Shipyard (and as needed the Hull Subcontractor’s shipyard
and the Superstructure Subcontractor’s shipyard) for supervision of the
construction. The Classification Society’s decision as to compliance or non-

 

 

--------------------------------------------------------------------------------

 

 

compliance with the classification rules and regulations shall be final and
binding upon both parties.

 

All fees and charges in respect of compliance with Class and the rules,
regulation and requirements of the Class or Regulatory Bodies referred to above
shall be for the account of the Builder.

 

4.     Subcontracting

 

The Builder may subcontract the fabrication and assembly of the Vessel’s hull
plus the joinder of the Vessel’s superstructure to the hull to Crist SA (the
“Hull Subcontractor”) but, save where the Builder obtains the Buyer’s prior
written consent, not to any other Subcontractor. Works subcontracted by the
Builder to the Hull Subcontractor shall be undertaken at its shipyard in Gdynia,
Poland.

 

The Builder may also subcontract the fabrication and assembly of the Vessel’s
superstructure to Western Baitija Shipbuilding (the “Superstructure
Subcontractor) but, save where the Builder obtains the Buyer’s prior written
consent, not to any other Subcontractor. Works subcontracted by the Builder to
the Superstructure Subcontractor shall be undertaken at its shipyard in
Klaipeda, Lithuania.

 

Final outfitting and delivery of the Vessel shall be undertaken at the Builder’s
Shipyard.

 

Subject to the above:

 

(a)

with regard to those items or works listed in the “Maker’s List”, the Builder
may also, at its sole discretion and responsibility, subcontract the relevant
item or work to the Subcontractors in the “Maker’s List” which were selected for
the corresponding item or work for Hull no.312 or which are otherwise agreed in
writing between Buyer and Builder, subject to compliance with any requirement on
the Specifications; and

 

(b)

with regard to other items or works, the Builder may, without interference from
the Buyer, freely choose its Subcontractors, but the Builder shall in ample time
notify the Buyer in writing before placing major orders for equipment or
services with Subcontractors, and shall give reasonable consideration to Buyer’s
request.

 

The Builder shall remain fully liable for the due performance by Subcontractors
as if done by the Builder at the Builder’s Shipyard.

 

5.     Certificates and Registration

 

The Builder shall provide, deliver and pay for all certificates specified in
this Contract, including the Specifications, as further set out in the Contract,
together with all documents reasonably required by the Buyer or necessary for
the registration of the Vessel in the Commonwealth of the Bahamas (Flag State).
The Vessel shall be registered by the Buyer at its own cost and expense after
the Delivery and Acceptance. The Buyer may choose another flag during the
construction, provided the Buyer bears all costs of any such change of flag,
including costs related to changes in markings of the Vessel and compliance with
other requirements by the Regulatory Bodies of such new flag state.

 

 

--------------------------------------------------------------------------------

 

 

 

ARTICLE III.     [*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT
MATERIAL TO INVESTORS AND (2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.   

 

 

 

ARTICLE III

PRICE AND PAYMENT TERMS

 

1.     Original Contract Price

 

The Original Contract Price is NOK One Billion Two Hundred and Ninety Million
Nine Hundred and Fifty Thousand (1,290,950,000).

 

Further, the Contract Price of the Vessel includes an aggregate lump sum for the
items described in Appendix V of [*].

 

In the event the actual price of the items described in Appendix V exceeds the
sum set out in Appendix V, the Contract Price shall be adjusted by way of an
increase in the instalment of the Contract Price payable on Delivery and
Acceptance of the Vessel in an amount corresponding to such excess.

 

In the event the actual price of the items described in Appendix V is less than
the sum set out in Appendix V, the Contract Price shall be adjusted by way of a
reduction in the instalment of the Contract Price payable on Delivery and
Acceptance of the Vessel in an amount corresponding to such shortfall.

 

The actual price of the items described in Appendix V shall be the determined by
reference to the price paid by the Builder without any mark-up. Lump sum
management and other related costs are deemed included in the fixed element of
the Contract Price.

 

2.     Terms and Method of Payment

 

The Original Contract Price shall, subject to notices being given under this
Article III, clause 4, be paid in instalments as follows:

 

(a)     1st Instalment:

The sum of NOK. Two Hundred and Fifty Eight Million One Hundred and Ninety
Thousand (258,190,000) (20% of the Contract Price) shall be paid by the Buyer to
the Builder latest within five (5) Banking Days after effectiveness of the
Contract.

 

(b)     2nd Instalment:

The sum of NOK Two Hundred and Fifty Eight Million One Hundred and Ninety
Thousand (258,190,000) (20% of the Contract Price) shall be paid by the Buyer to
the Builder latest within five (5) Banking Days after the later of (i) the keel
laying of the hull of the Vessel and (ii) 1st September 2019.

 

(c)     3rd Instalment:

The sum of NOK Two Hundred and Fifty Eight Million One Hundred and Ninety
Thousand (258,190,000) (20% of the Contract Price) shall be paid by the Buyer to
the Builder latest lst April 2020.

 

(d)     4th Instalment:

The sum of NOK One Hundred and Twenty Nine Million and Ninety Five Thousand
(129,095,000) (10% of the Contract Price) shall be paid by the Buyer to the
Builder latest 1st April 2021.

 

 

 

--------------------------------------------------------------------------------

 

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

 

 

(e)     Instalment on Delivery and Acceptance:

The sum of NOK Three Hundred and Eighty Seven Million Two Hundred and Eighty
Five Thousand (387,285,000) (30% of the Contract Price) plus any increase or
minus any decrease due to adjustments of the Contract Price hereunder, shall,
subject to the other provisions of the Contract, be paid upon Delivery and
Acceptance of the Vessel, but in no circumstances later than [*] after the
Builder has validly tendered notice that the Vessel is ready for delivery in
accordance with Article VII, clause 4 (unless Buyer has validly rejected the
Vessel and Article VII, clause 4(d) has not become effective).

 

3.

All instalments (net of any bank or transfer charges) shall be remitted to DNB
ASA, Builder’s account no [*].

 

4.

The instalments due under clause 2(a) (d) respectively shall not fall due until
[*] after Buyer’s receipt of the corresponding refund guarantees pursuant to
clause 5 (a) plus the invoice for the respective instalment.

 

The instalment under clause 2 (e) shall under no circumstances fall due [*] from
Buyer’s receipt of written notice from the Builder, accompanied by an invoice
for the amount payable. Notice of the instalment payable on Delivery and
Acceptance shall include notice of adjustments, if any.

 

5.     The following security shall be provided:

 

(a)

the Buyer’s obligation to pay the instalments due under clause 2 (a) — (d)
respectively shall be subject to the Builder first providing the Buyer at least
[*] before the relevant instalments fall due with corresponding refund
guarantees from DNB Bank ASA or another financial institution acceptable to the
Buyer (such acceptance not to be unreasonably withheld) (and, if a bank, with a
long term credit rating not lower than BBB with Standard & Poor’s or equivalent
rating at Moody’s) on terms set out in Appendix II, securing the repayment
obligation of the Builder of the relevant instalment plus interest if the
Contract is lawfully cancelled by the Buyer. Failure by the Builder to issue the
refund guarantee or other security satisfactory to the Buyer for the 1st
Instalment at the latest within [*] shall entitle the Buyer to cancel this
Contract.

 

(b)

Upon signing of the Contract, the Buyer shall provide to the Builder a corporate
guarantee from Lindblad Expeditions Holdings, Inc. on terms set out in Appendix
I, securing the payment by the Buyer of the instalments due under clause 2 (a) —
(e). Failure by the Buyer to issue a corporate guarantee as set out herein shall
entitle the Builder to cancel this Contract and claim compensation for its
losses.

 

  

 

 

 

(c)     On or before [*], the Buyer shall provide to the Builder either (i) a
confirmation letter issued by the Buyer’s bank, in form and substance
satisfactory to the Builder, confirming the Buyer’s committed long term
financing of the Vessel, i.e. that the loan facility extended to the Buyer will
be extended (has been agreed and committed) to cover the instalments due under
clause 2 (a) — (e), and stating that the loan facility shall not be available
for any purpose other than financing the construction of the Vessel (or
refunding (by dividend or otherwise) instalments paid by Buyer or its affiliates
under this Contract with funds not borrowed under the loan facility) (hereafter
the “Confirmation Letter”); or (ii) an executed copy of the credit facility
demonstrating the foregoing. In the event the Confirmation Letter or such copy
of the credit facility is not

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

  received by the Builder on or before [*], the 2nd Instalment shall fall due
and payable by the Buyer within [*] after Buyer’s receipt of a refund guarantee
from DNB ASA, or another financial institution satisfactory to the Buyer, and of
equivalent tenor to that to be provided by the Builder pursuant to clause 5 (a)
that secures the repayment obligation of the Builder in respect of the 2nd
Instalment if the Contract is lawfully cancelled by Buyer. Failure by the Buyer
to duly pay the 2nd Instalment within such [*] shall entitle the Builder to
cancel this Contract and claim compensation for its losses in an amount not to
exceed [*].

 

(d)

Upon the Builder’s due receipt of the 2nd Instalment as set out in clause 5 (c),
the Buyer shall have a new deadline for presenting to the Builder the
Confirmation Letter or copy of the credit facility of on or before [*]. In the
event the Confirmation Letter or copy of the credit facility is still not
received by the Builder on or before [*], the 3rd Instalment shall fall due and
payable by the Buyer within [*] after Buyer’s receipt of a refund guarantee from
DNB ASA, or another financial institution satisfactory to the Buyer, and of
equivalent tenor to that to be provided by the Builder pursuant to clause 5 (a)
that secures the repayment obligation of the Builder in respect of the 3rd
Instalment if the Contract is lawfully cancelled by Buyer. Failure by the Buyer
to duly pay the 3rd Instalment within such [*] shall entitle the Builder to
cancel the Contract and claim compensation for its losses in an amount not to
exceed [*].

 

(e)

Upon the Builder’s due receipt of the 3rd Instalment as set out in clause 5 (d),
the Buyer shall have a new deadline for presenting to the Builder the
Confirmation Letter or copy of the credit facility of on or before [*]. In the
event the Confirmation Letter or copy of the credit facility is still not
received by the Builder on or before [*], the 4th Instalment shall fall due and
payable by the Buyer and the Buyer shall be obliged to make a pre-payment of
additional [*] within [*] after Buyer’s receipt of a refund guarantee from DNB
ASA, or another financial institution satisfactory to the Buyer, and of
equivalent tenor to that to be provided by the Builder pursuant to clause 5 (a)
that secures the repayment obligation of the Builder in respect of the 4th
Instalment and the additional pre-payment if the Contract is lawfully cancelled
by Buyer, whereafter the Instalment on Delivery and Acceptance shall be reduced
by [*]. Failure by the Buyer to duly pay the 4th Instalment and the additional
[*] within such [*] shall entitle the Builder to cancel the Contract and claim
compensation for its losses in an amount not to exceed [*].

 

6.

Subject to the exceptions set forth in this clause 6, the Builder may retain the
[*].

 

(a)

If the Builder is unable to present a final account at delivery, the Buyer may
require the Vessel to be delivered in return for a bank guarantee or other
security, satisfactory to the Builder, for the reasonably estimated balance owed
to the Builder. Costs of such guarantee shall be for Builder’s account.

 

  

(b)     In the event of any dispute concerning the payment on delivery of the
Vessel, including the question of the Buyer’s right to offset any claim it may
have, the Buyer may by paying the entire amount demanded by the Builder require
the Builder to provide a bank guarantee or other security satisfactory to the
Buyer for the disputed amount. The Builder cannot in such case refuse to deliver
the Vessel. If the Builder does not wish to issue security for the disputed part
of the claim, the Buyer is entitled to take delivery of the Vessel against
payment of the undisputed amount and provide a bank guarantee or other security
satisfactory to the Builder for the disputed part of the claim. Security which
has been issued by a party pursuant to this sub - clause terminates
automatically unless the   

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

other party has initiated proceedings pursuant to Article XIX below within 3
months from date of issue of the security. The Tribunal shall decide who bears
the cost of security between the parties.

 

(c)

If on or before Delivery and Acceptance of the Vessel the Builder is declared
bankrupt or insolvent, proposes or enters into a formal composition arrangement
or fails to pay its accounts as they come due, the Buyer may demand that the
Builder shall provide satisfactory security for the performance by the Builder
of its guarantee obligations, limited to [*] of the Original Contract Price, or
failing such guarantee, the Buyer is entitled to deposit the equivalent amount
in an escrow account in the joint name of the Builder and the Buyer and to
deduct this amount from the instalment to be paid on Delivery and Acceptance.

 

7.

Any breach by Buyer of its obligation to pay any part of the Contract Price when
due shall entitle the Builder to charge interest at the rate of [*] per annum
thereon.

 

  

 

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IV.     [*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT
MATERIAL TO INVESTORS AND (2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.   

 

ARTICLE IV.                          ADJUSTMENT OF CONTRACT PRICE — CANCELLATION
BY THE BUYER

 

The Contract Price shall be subject to adjustments, as hereinafter set forth, in
any of the events set out in this Article IV (it being understood by both
parties that any reduction of Contract Price is by way of liquidated damages and
not by way of penalty). The liquidated damages payable by the Builder hereunder
represent the sole and exclusive financial compensation payable to the Buyer in
respect of the breaches of the Contract to which they relate and the Builder
shall not in any way be responsible or liable to remedy or rectify such breaches
or for any other loss or consequences by way of damages or otherwise as a
consequence of any of the matters hereinafter set forth in this Article IV.

 

The Buyer’s rights to liquidated damages, by way of a reduction in the Contract
Price, for each of the circumstances set forth in this Article, are cumulative.
If more than one circumstance applies, there shall be separate reductions for
each, subject always to the limit set out below.

 

Notwithstanding anything to the contrary in this Article, or elsewhere in the
Contract, the Builder’s maximum total Financial Liability to the Buyer arising
out of or in connection with this Contract, shall be [*]. This limit shall apply
however that liability arises, including without limitation, a liability arising
by breach of contract, arising by tort (including, without limitation,
negligence of any type), arising by breach of statutory duty, or arising by
direct consequence of a contractual obligation or right, including the credit of
liquidated damages pursuant to this Article IV. The limitation of liability set
out in this paragraph shall not apply to (1) the refund of moneys advanced to
the Builder by the Buyer in instalments of the Contract Price and any interest
on those instalments that the Builder may become obligated to pay to the Buyer;
or (2) the Builder’s obligation to rectify Defects pursuant to Article VII,
clause 4 (d) (i) and (iii) and Article X of this Contract.

 

1.     Delivery

 

(a)

If the delivery of the Vessel is delayed beyond the Delivery Date, the Contract
Price shall be reduced by deducting therefrom as follows:

 

1st - 10th day     [*]

I lth - 20th day     [*]

21st - 180th day     [*]

 

[*].

 

(b)

If the delay in delivery of the Vessel should continue for a period in excess of
180 days after Delivery Date, the Buyer may at its option cancel the Contract.

  

Provided the Buyer has not sent notice of cancellation as provided for in
Article XII hereof within [*] of delay having elapsed after the Delivery Date,
the Builder may thereafter demand in writing that the Buyer shall make an
election either to cancel the Contract, or to consent to the acceptance of the
delivery at a specific future date reasonably estimated by the Builder to be the
date when the Vessel will be ready for delivery; in which case the Buyer shall,
within fifteen (15) days after such demand is received by Buyer, notify the
Builder of its choice it being understood that, if the Buyer   

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

elects not to cancel and the Vessel is not delivered by such future date, the
Buyer shall have the right to cancel the Contract. Should the Buyer fail to give
such notification within the said fifteen (15) days, the Buyer shall be deemed
to have accepted the new date for delivery as proposed by the Builder. Buyer’s
acceptance (or deemed acceptance) of a later delivery date pursuant to this
paragraph or paragraph (c) following shall be without prejudice to Buyer’s
rights to liquidated damages.

 

(c)

If the total accumulated delay of non-Permissible Delay and of Force Majeure
Delay, but excluding other Permissible Delay, amounts to [*] or more, then in
such event the Buyer may cancel the Contract. The Builder may, at any time after
expiry of the said [*] demand in writing that the Buyer shall make an election
either to cancel the Contract or to consent to the acceptance of the delivery at
a specific future date reasonably estimated by the Builder to be the date when
the Vessel will be ready for delivery, in which case the Buyer shall, within
fifteen (15) days after such demand is received by Buyer, notify the Builder of
its choice; it being understood that, if the Buyer elects not to cancel and the
Vessel is not delivered by such future date, the Buyer shall have the right to
cancel the Contract. Should the Buyer fail to give such notification within the
said 15 days, the Buyer shall be deemed to have accepted the new date for
delivery as proposed by the Builder.

 

2.     Speed

 

(a)

If the speed as stipulated in Article II, clause 2 (as adjusted pursuant to
Article H, clause 3 and/or Article VI as the case may be) is not achieved at the
sea trial pursuant to Article VII and the specifications and this is not due to
incorrect or inadequate information or measures given by the Buyer to the
Builder in connection with the inclusion of the Buyer’s Supplies, the Contract
Price shall be reduced as follows:

 

 

(i)

[*].

 

 

(ii)

[*].

 

 

(iii)

[*].

 

[*].

 

(b)

If the deficiency in speed is more than [*], the Buyer may cancel the Contract,
provided always that the reduction is not due to incorrect or inadequate
information or measures given by the Buyer to the Builder in connection with the
calculation of the Speed following the inclusion of the Buyer’s Supplies.

 

3.     Fuel Consumption

 

The Builder shall have no liability for the fuel consumption except as provided
below and, with regard to the reduction in Contract Price provided for below,
the Builder shall only be liable to account to the Buyer for the same to the
extent that the Builder is entitled to a corresponding amount and actually
receives it from the main engine supplier under the terms of the guarantee from
the main engine supplier (which shall be in the terms at Appendix VII hereto).
The Builder shall use all reasonable endeavours to recover amounts to which it
is entitled from the main engine supplier.

 

  

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

If the actual fuel consumption of one or more of the engine(s) at [*] as
measured on test bed by the test cell power measurement system with a [*], as
per Appendix VII, exceeds the figure(s) stipulated in Article II clause 2 (as
further set out in Appendix VII), the Original. Contract Price shall be reduced
as described in Appendix VII.

 

If the fuel consumption of one or more of the Vessel’s main engines exceeds the
fuel consumption stipulated in Article II clause 2 as further described in
Appendix VII, [*], the Buyer may, at its option, either: (i) in lieu of a
reduction of the Contract Price as set out in Appendix VII, reject such
engine(s) as exceeds the respective limit set out herein and receive new [*]
engine(s) in compliance with the fuel consumption stipulated in Article II
clause 2; or (ii) accept the relevant engine(s) as exceeds the respective limit
set out herein at a reduction in the Original Contract Price corresponding to
the maximum amount referred to in Appendix VII for the relevant engine(s) (being
[*]). If the Buyer rejects one or more of the engine(s) pursuant to (i) above,
any delay in the delivery of the Vessel resulting directly from the need to
replace the Vessel’s main engine(s) shall be treated as a Permissible Delay in
accordance with Article IX hereof.

 

4.     Deadweight

 

If the Contract Deadweight stipulated in Article II, is not attained and this is
not due to incorrect or inadequate information or measures given by the Buyer to
the Builder in connection with the calculation of the Contract Deadweight
following the inclusion of the Buyer’s Supplies, and the reduction exceeds [*],
the Contract Price shall be reduced as follows:

 

 

(i)

for each metric ton of reduction in deadweight in excess [*];

 

(ii) [*].

 

[*].

 

[*].

 

5.     Noise and Vibrations

 

(a)     Noise:

If, at the time of Delivery and Acceptance of the Vessel, the noise level(s) of
the Vessel in such areas and conditions as defined in the Specifications,
chapter G.2, does not meet the requirements for the respective Class notations
COMF-V(1) and COMF-V(3) (as applicable) as specified for the relevant areas of
the Vessel as defined in the Specifications, chapter G.2 and as further
described in Class guideline DNV GL CG-0493, the Builder shall be allowed a
period of up to [*] after Delivery and Acceptance (or such longer period as may
be agreed to by the parties in writing) to correct and/or remedy such
non-conformities; provided that (unless and to the extent it may be agreed in
writing between the parties to defer corrective or remedial action to the
Vessel’s next drydock or other another agreed time/place) the Builder shall act
promptly and use reasonable commercial efforts to correct and/or remedy such
non-conformities.

 

If, after such period of [*] as set out in the paragraph above, the noise
level(s) of the Vessel in such areas and condition as defined in the
Specifications, chapter G.2, still does not meet

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

the requirements for the respective Class notations COMF-V(1) and COMF-V(3) (as
applicable) as specified for the relevant areas of the Vessel as defined in the
Specifications, chapter G.2 and as further described in Class guideline DNV GL —
CG-0493, and providing that this is not due to incorrect or inadequate
information or measurements given by the Buyer to the Builder in connection with
the calculation of the relevant noise levels following the inclusion of the
Buyer’s Supplies, the Contract Price shall be reduced as follows:

 

 

(i)

for the first full [*] in excess of the Class notation requirements as set out
in (a) above: [*];

 

 

(ii)

for each successive [*] in excess of the Class notation requirements as set out
:a) above: [*].

 

[*].

 

(b)     Vibration:

If, at the time of Delivery and Acceptance of the Vessel, the vibration level(s)
of the Vessel in such areas and condition as defined in the Specifications,
chapter G.2 as further described in Class guideline DNV GL CG-0493, does not
meet the requirements for the respective Class notations COMF-V(I) and COMF-V(3)
(as applicable) as specified for the relevant areas of the Vessel as defined in
the Specifications, chapter G.2, the Builder shall be allowed a period of up to
[*] after Delivery and Acceptance (or such longer period as may be agreed to by
the Parties in writing) to correct and/or remedy such non-conformities; provided
that (unless and to the extent it may be agreed in writing between the Parties
to defer corrective or remedial action to the Vessel’s next drydock or other
another agreed time/place) the Builder shall act promptly and use reasonable
commercial efforts to correct and/or remedy such non-conformities.

 

If, after such period of [*] as set out in the paragraph above, the vibration
level(s) of the Vessel in such areas and conditions as defined in the
Specifications, chapter 0.2, still does not meet the requirements for the
respective Class notations COMF-V(1) and COMF-V(3) (as applicable) as specified
for the relevant areas of the Vessel as defined in the Specifications, chapter
G.2 and as further described in Class guideline DNV GL — CG-0493, and providing
that this is not due to incorrect or inadequate information or measurements
given by the Buyer to the Builder in connection with the calculation of the
relevant vibration level(s) following the inclusion of the Buyer’s Supplies, the
Contract Price shall be reduced as follows:

 

 

(i)

for the first [*] in excess of the Class notation requirements as set out in (b)
above: [*];

 

 

(ii)

for each successive [*] thereafter up to and including [*] of vibration in
excess of the Class notation requirements as set out in (b) above: [*].

 

[*].

 

6.     Passenger and Crew Capacity

 

(a)     The Vessel’s passenger, staff and crew accommodations shall be as stated
in the Specifications (including the number and type of different cabins and
suites). No

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

  deviation shall be permitted without Buyer’s express written approval. In the
event of any deficiency in the accommodations not so approved by Buyer and this
is not due to incorrect or inadequate information or measures given by the Buyer
to the Builder in connection with the calculation of the Passenger and Crew
Capacity following the inclusion of the Buyer’s Supplies, the Contract Price
shall be reduced as follows:

 

 

(i)

For each reduction in passenger accommodation, the reduction shall be [*].

 

 

(ii)

For each reduction in staff or crew accommodation, the reduction shall be [*].

 

The reduction in the Contract Price for any deficiency in the Vessel’s
passenger, staff and crew accommodations shall in any event not exceed [*].

 

 

(b)

If the deficiency in the Vessel’s passenger, staff and crew accommodation is
more than [*], the Buyer may cancel the Contract.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE V.

APPROVAL OF PLANS AND DRAWINGS AND INSPECTION DURING CONSTRUCTION

 

1.     Approval of Plans and Drawings

 

As soon as practical after the Date of Contract the Builder shall put forward a
proposed detailed building schedule, including a schedule for testing. The Buyer
shall make its comment on the schedule as soon as practical and at the latest
within seven (7) days. The schedules shall be issued by the Builder in writing
not later than thirty (30) days after the Date of Contract.

 

Plans, documents and drawings which are identical to the corresponding plans,
documents and drawings approved by the Buyer for Hull no.312 shall be deemed
approved by the Buyer for the Vessel except where they relate to parts or
aspects of the Vessel that by reason of the requirements of this Contract and/or
applicable rules and regulations will differ from Hull no. 312. For Plans,
documents and drawings which are not subject to such deemed approval, the
following procedures shall apply:

 

 

(a)

In accordance with the construction schedule of the Vessel and provisions in the
Specifications, the Builder shall submit to the Buyer the plans and drawings for
its approval in pdf format for ease of transmission and sharing. PIRns and
drawings will be distributed through Synergi Project Exchange WEB-portal. The
Buyer and its designated Representative(s) will receive a notification by e-mail
for all plans and drawings distributed to the said WEB-portal. The Buyer shall
within ten (10) Working Days after receipt of e-mail notification, set approval
status or upload its comments (if any) for the relevant plans and drawings to
the Synergi Project Exchange WEB-portal. Such comments shall be as complete as
possible.

 

 

(b)

If Buyer’s uploaded comments on the plans and drawings are unclear or
unspecified, the Builder may, by e-mail notice to the Buyer, request a
clarification, and failure by the Buyer or its Representative to respond to this
request within three (3) Working Days of receipt of such notice shall entitle
the Builder to place its own reasonable interpretation on such comments or
amendments when implementing the same.

 

 

(c)

If the Builder and the Buyer fail to agree whether such comments are of such a
nature or extent as to constitute modification or change under Article VI
hereof, the Builder shall nevertheless proceed with the construction based on
the Buyer’s comments if so requested in writing by the Buyer. If it is
established by mutual agreement or by arbitration as per Article XIX, that the
Buyer’s uploaded comments, constitute a modification or change under Article VI,
the Builder shall be entitled to an appropriate adjustment of the Contract
Price, Delivery Date and/or the characteristics of the Vessel and Article VI,
clause 1, first paragraph shall apply,

 

 

(d)

In the event that the Buyer fails to set approval status or upload its comments
(if any) for the relevant plans and drawings to the Synergi Project Exchange
WEB-portal within the time limit specified in (a) above, the Builder shall
through Synergi Project Exchange WEB-portal or by e-mail to the Buyer request
approval status or comments (if any) within three (3) days, failing which the
Builder shall have the right to consider such plans and drawings as approved by
the Buyer.

 

 

--------------------------------------------------------------------------------

 

 

(e)

The Buyer’s approval or non-approval of drawings shall not affect any of the
Builder’s obligations hereunder, including the Builder’s obligation to deliver
the Vessel fully approved by the Regulatory Bodies, or the Builder’s
responsibility under Article X hereof.

 

2.     Appointment of Buyer’s Representative

 

The Buyer shall send to and maintain at the Builder’s Shipyard (and, as needed,
at the Hull Subcontractor’s shipyard and the Superstructure Subcontractor’s
shipyard), at the Buyer’s own cost and expense, one or more representatives at
least one of which shall be duly authorised in writing by the Buyer (herein
called the “Representative”) to act on behalf of the Buyer in connection with
approval of the plans and drawings, attendance to the tests and inspections
relating to the Vessel, its machinery, equipment and outfitting, and any other
matters for which he is specifically authorised by the Buyer. Any other
limitation in the authorisation shall be specified in writing, and such
authorisation shall be valid and binding upon the Buyer until withdrawn in
writing by notice from the Buyer to the Builder.

 

The Buyer shall use commercially reasonable efforts to have the Representative
present at all times required for necessary approvals to facilitate the
construction of the Vessel in an effective manner.

 

3.     Inspection by Representative

 

Builder shall provide unimpeded access for the inspection of the Vessel, its
machinery, equipment and outfittings (and to anywhere in the Builder’s Shipyard,
the Hull Subcontractor’s shipyard and the Superstructure Subcontractor’s
shipyard where there is work on or storage of items connected with construction
of the Vessel) by the Classification Society, Regulatory Bodies and the
Representative and/or his assistants (who for the purposes of this clause may
include a representative of Buyer’s lenders) throughout the entire period of
construction.

 

The Representative and his assistants shall, during the construction of the
Vessel, have the right to attend all tests, trials and inspections undertaken in
respect of the Vessel, its machinery, equipment and outfittings. The Builder
shall give reasonable notice in advance of any such tests and inspections to the
Representative to enable him or any of his assistants to attend. Failure of the
Representative or his assistant(s) to be present at such tests and inspections
after due notice to him as above provided shall be deemed to be a waiver of his
right to be present.

 

The Builder shall provide the Representative and/or his assistants with a
similar right of inspection and supervision in respect of the work performed by
the Hull Subcontractor and the Superstructure Subcontractor, and the Builder
shall make reasonable efforts to cause its other Subcontractors to provide the
Representative and/or his assistants with a similar right of inspection and
supervision in respect of the work performed by such Subcontractors.

 

In the event that Buyer or the Representative on behalf of the Buyer discovers
any design, construction or material or workmanship which in its or his opinion
does not conform to the requirements of the Contract (including the requirements
for subcontracting), Buyer, the Representative or his assistants shall as soon
as possible advise the Builder of such non- 

 

 

--------------------------------------------------------------------------------

 

 

conformity. Unless the Builder agrees to rectify the matter, a notice thereof
(which may be included in minutes of meeting or similar) shall be given to the
Builder.

 

Neither any Inspection nor attendance of any test nor any failure to timely
notify Builder of any defect or non-conformity shall relieve the Builder’s
obligation under the Contract or operate as a waiver of any objection to any
design, construction, material or workmanship considered (or later determined to
be) non-conforming or not of the standard required for due performance of this
Contract.

 

4.     Facilities

 

The Builder at its own expense shall furnish the Representative and his
assistant(s) with adequate office space, and such other reasonable facilities
according to the Builder’s practice at, or in the immediate vicinity of, the
Builder’s Shipyard as may be necessary or reasonably requested by Buyer to
enable them to effectively carry out their duties.

 

The Builder shall likewise arrange for office space and facilities to be
furnished to the Representative and his assistant(s) at the Hull Subcontractor’s
shipyard and the Superstructure Subcontractor’s shipyard.

 

5.     Division of Liability

 

The Representative and his assistant(s) shall at all times be deemed to be the
employees of the Buyer and not of the Builder.

 

The Builder, the Builder’s employees, Affiliates and Subcontractors shall be
under no liability whatsoever to the Buyer, the Representative or his
assistant(s), or the Buyer’s employees, Affiliates and/or subcontractors, and
the Buyer shall keep the Builder, the Builder’s employees, Affiliates and
Subcontractors harmless, for personal injuries, including death, suffered during
the time when he/she or they are on the Vessel, or within the premises of either
the Builder or its Subcontractors or are otherwise engaged in or about the
construction of the Vessel, unless, however, such personal injuries, including
death, were caused by Gross Negligence of the Builder, or any of the Builder’s
employees, Affiliates or Subcontractors. Nor shall the Builder, the Builder’s
employees, Affiliates and/or Subcontractors be under any liability whatsoever to
the Buyer, the Representative or his assistant(s), or the Buyer’s employees,
Affiliates and/or subcontractors for damage to, or loss or destruction of
property of the Buyer or of the Representative or his assistant(s), or the
Buyer’s employees, Affiliates and/or subcontractors unless such damage, loss or
destruction is caused by Gross Negligence of the Builder, or any of the
Builder’s employees, Affiliates or Subcontractors.

 

The Buyer, the Representative and his assistant(s), and the Buyer’s employees
Affiliates and subcontractors shall be under no liability whatsoever to the
Builder, the Builder’s employees, Affiliates and/or Subcontractors, and the
Builder shall keep the Buyer, the Representative or his assistant(s), and the
Buyer’s employees, Affiliates and subcontractors harmless, for personal
injuries, including death, unless such personal injuries including death were
caused by Gross Negligence of the Buyer, the Representative or his assistant(s),
or the Buyer’s employees, Affiliates and subcontractors. Nor shall the Buyer,
the Buyer’s employees, Affiliates and/or subcontractors be under any liability
whatsoever to the Builder, the Builder’s employees, Affiliates or Subcontractors
for damage to, or loss or destruction of property of the Builder, the Builder’s
employees,

 

 

--------------------------------------------------------------------------------

 

 

Affiliates and/or Subcontractors unless such damage, loss or destruction were
caused by Gross Negligence of the Buyer, the Representative or his assistant(s),
or the Buyer’s employees, Affiliates or subcontractors.

 

6.     Responsibility of Buyer

 

The Buyer shall undertake and assure that the Representative and his
assistant(s) shall carry out their duties hereunder in accordance with normal
shipbuilding practice and in such a way as to avoid any unnecessary increase in
building cost, delay in the construction of the Vessel, and/or any disturbance
to the construction schedule of the Builder.

 

The Builder has the right to request the Buyer to replace the Representative or
any of his assistant(s) who is deemed by the Builder to be unsuitable and
unsatisfactory for the proper progress of the Vessel’s construction. The Buyer
shall investigate the situation by sending its representative(s) to the
Builder’s Shipyard if necessary, and if the Buyer considers that such Builder’s
request is justified, the Buyer shall effect such replacement as soon as
convenient.

 

7.     Progress Reporting

 

The Builder shall provide monthly progress reporting to the Buyer, which inter
alia shall include reporting on progress, planned production schedule,
disclosure and exploration of any slippage in previously reported schedule, list
of agreed/disputed changes, list of agreed/disputed force majeure delays, etc.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VI.     ARTICLE VI     MODIFICATIONS AND CHANGES

 

1.     Modification of Specifications

 

The work to be performed by the Builder under the Contract can be modified or
changed by written request from S.V.P, Nikolaos Doulis, unless another person is
duly appointed in writing by the Buyer, provided that such modifications or
changes will not adversely affect the Builder’s other commitments, and provided
further that the parties shall first agree to possible adjustment in Contract
Price, the Delivery Date and such other terms and conditions occasioned by or
resulting from such modification or change. Such agreement shall be effected
either by way of exchange of letters duly signed by authorised representatives
of the parties, or by signed change order form, or by minutes of meeting or
similar signed by authorised representatives of the parties, which shall
constitute the necessary amendments to the Contract. Any proposed increase or
decrease in the Contract Price shall be calculated in accordance with unit
prices (inclusive of administration costs) or budget prices if such prices are
available, otherwise as per the Builder’s customary price for such work.
Notwithstanding the foregoing (but subject always to the Builder’s right to
refuse modifications or changes which adversely affect the Builder’s other
commitments), if Builder and Buyer do not agree on the nature or extent of any
such adjustments, Buyer may by written instruction require Builder to proceed
with the requested modification(s) or change(s) with the consequences of
implementing such modification(s) and/or change(s) to be determined pursuant to
Article XIX.

 

Any reasonable time and costs incurred by the Builder in preparation of offer(s)
to the Buyer following a request for modification or change as set out above,
which is not effected by way of signed change order forms or similar, shall be
compensated by the Buyer.

 

The Builder is entitled to make minor modifications or changes to the
Specifications if found necessary or desirable due to the availability of
materials and equipment, the introduction of improvement methods or otherwise,
provided that the Builder shall first obtain the Buyer’s approval, which shall
not be unreasonably withheld or delayed.

 

In the event that any modifications or changes are agreed in respect of Hull no.
312 after the date of this Contract, the Buyer shall be entitled to elect
whether to apply the same modification and change to the Vessel, provided always
that, subject to differences expressly provided for in this Contract, the Vessel
and Hull no. 312 are still considered as identical vessels so that documentation
for Hull no. 312 which would otherwise have been reused for the Vessel can
continue to be reused for the Vessel and provided that the necessary adjustments
to the Contract Price, the Delivery Date and such other terms and conditions
under this Contract occasioned by or resulting from such modification or change
are first agreed with the Builder in writing (it being acknowledged that
different adjustments may be appropriate under the contract for Hull no, 312 and
this Contract). For the avoidance of doubt, in the event the Buyer elects to
apply modification(s) and/or change(s) for Hull no. 312 that are not applied to
the Vessel, and/or vice versa, the Buyer acknowledges that the pricing of such
modification(s) and/or change(s) shall reflect the fact that the relevant design
and engineering costs shall be allocated to a single vessel and the modification
cost may therefore be greater if applied to one vessel rather than two.

 

 

--------------------------------------------------------------------------------

 

 

2.     Change in Rules and Regulations

 

If, after the Date of Contract , there are any changes in the rules, regulations
and/or requirements (or their application) of Class or Regulatory Bodies
compared to those agreed in Article II, clause 3 of this Contract, the following
shall apply:

 

(a)

Upon receipt of notice of such changes either party shall promptly notify the
other party thereof.

 

(b)

If such change will be compulsory for the Vessel at the Contract Delivery Date,
the Builder shall, unless the Buyer at its sole discretion seeks and obtains a
waiver from the Classification Society or Regulatory Authorities (as
appropriate), incorporate such alteration and/or change into the construction of
the Vessel. The parties shall endeavour to agree on such adjustments to the
Contract Price, Contract Delivery Date, changes in the Vessel’s characteristics
or other changes in the Contract as set out in clause 1 above. If the parties
fail to agree on the changes, the Builder shall proceed with the required
changes and the matter shall be decided in accordance with Article XIX;

 

(c)

If such change is not or will not be compulsory for the Vessel, but the Buyer
nevertheless desires to incorporate such change, this shall be considered a
change or modification, as provided for in clause 1 of this Article VI.

 

3.     Substitution of Materials

 

If any of the materials, machinery or equipment required by the Specifications
or the Maker’s List or otherwise pursuant to this Contract cannot be procured in
time or are in short supply, the Builder may, in order to maintain the Delivery
Date and subject to the Buyer’s approval, which shall not unreasonably be
withheld and which shall be provided without undue delay, supply other
materials, machinery or equipment of equal quality capable of meeting the
requirements of the Classification Society or Regulatory Bodies if not
negatively affecting performance or functionality or the appearance of any
public space. No extra charges shall be made to the Buyer and, except that any
savings shall be credited to the Buyer, the Contract shall remain unaltered.

 

 

--------------------------------------------------------------------------------

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

ARTICLE VII.     tEST AND TRIALS

 

1.     Notice

 

The Builder shall before delivery, by not less than fifteen (15) days written
notice to the Buyer, notify the time and place for the sea trial for the Vessel.
The Buyer shall have its Representative on board the Vessel to witness the sea
trial. Failure by the Representative to attend at the sea trial without any
valid reason despite a notice to the Buyer as aforesaid, shall be deemed to be a
waiver by the Buyer of its right to be present. Buyer may also have others,
including prospective crew and a representative of Buyer’s lenders, aboard for
the sea trial, which in total shall not exceed twelve (12) persons.

 

The Builder may after due notice conduct the sea trial without the
Representative of the Buyer being present, provided a representative of the
Classification Society is present, and in such case the Buyer shall be obligated
to accept the results of the sea trial on the basis of a certificate of the
Builder confirmed by the Classification Society stating the results of the sea
trial.

 

2.     Weather Conditions

 

The sea trial shall be carried out under weather conditions set out in the
Specifications. Any delay in delivery caused by delay of the sea trial due to
unfavourable weather conditions shall be considered Permissible Delay, provided
that in the event of a delay so occasioned the sea trial shall be held on the
first favourable day thereafter when conditions permit.

 

3.     How conducted

 

The sea trial shall be carried out in the presence of representatives from the
Classification Society and/or Regulatory Bodies, and shall be conducted in the
manner described in the Specifications, and shall be sufficient in scope and
duration to enable all parties to verify and establish that all elements are
functioning in accordance with the Contract.

 

All expenses in connection with the sea trial shall be for the account of the
Builder, including without limitation all necessary crew.

 

4.     Method of Acceptance or Rejection

 

(a)

Upon completion of the sea trial and when the trial results are available,
Builder shall promptly provide the results of the tests to Buyer in writing. If
the Builder considers the results thereof demonstrates that the Vessel conforms
with the Contract, the Builder shall promptly give the Buyer a written notice of
completion stating when the Vessel is ready for delivery. This notice shall
state where and when the Vessel shall be available for delivery, which shall be
at least [*] after the notice is given (unless Buyer consents in writing to a
shorter period). The Buyer shall within [*] after receipt of this notice (and
the test results) notify the Builder in writing of its acceptance or rejection
of the Vessel.

 

(b)         If the results of the sea trial demonstrate that the Vessel or any
part or equipment thereof does not conform to the requirements of the Contract
the Builder shall take all necessary steps to rectify such non-conformity. If
necessary the Builder shall for its own account carry out further sea trial in
accordance with this Article VII to ascertain that the Vessel

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

complies with the terms of the Contract. Upon demonstration by the Builder that
the deficiencies have been corrected, Builder shall give a notice thereof, with
the results of such re-test in writing and of the readiness of the Vessel for
delivery, to the Buyer, who shall then within [*] after receipt of such notice
together with the new test results notify the Builder of its acceptance or
rejection of the Vessel.

 

 

(c)

If the Buyer for any reason rejects the Vessel, the Buyer shall state in which
respects the Vessel does not confirm to the requirements of the Contract with
sufficient specificity to allow the Builder to consider whether there is a
nonconformity or not.

 

 

(d)

If the non-conformity with the requirements of the Contract is of such a nature
as to not materially interfere with the Vessel’s ability to operate in the
luxury polar expedition cruise service and the Buyer’s ability to draw upon its
financing, and the Builder is unable to rectify the matter within a reasonable
time, the Builder may nevertheless require the Buyer to take delivery of the
Vessel, provided that the Builder first:

 

 

(i)

undertakes writing to remedy the deficiency or fulfil the requirement for its
own cost and expense and as soon as possible,

 

 

(ii)

agrees in writing to indemnify the Buyer for any direct and documented loss
incurred as a consequence thereof, including loss of time, and

 

 

(iii)

provides a work guarantee or other security reasonably acceptable to Buyer in an
amount sufficient to cover the expected cost (if accomplished by a third party
in its own facility) of such deficiency.

 

Whereupon the Buyer shall accept delivery of the Vessel.

 

(e)

The Builder’s liability in respect of (d) (ii) above shall be [*].

 

(f)

If the Builder disputes the rejection by the Buyer, the case shall be submitted
for final decision by arbitration in accordance with Article XIX hereof.

 

(g)

Failure in responding to the notice given by Builder under (a) or (b) above
shall be deemed as unconditional acceptance of the Vessel by the Buyer.

 

5.     Effect of Acceptance

 

Acceptance of the Vessel as provided above, shall be final and binding and shall
preclude the Buyer from refusing formal delivery on basis of any alleged
deficiency in any part or parts of the Vessel which were tested during the sea
trial, provided all other procedural requirements for delivery have been met.

 

6.     Disposition of Stores of consumable nature

 

Any fuel oil, unused lubricating oil, grease, fresh water or other consumable
stores furnished by the Builder for the sea trial, remaining on board the Vessel
at the time of Delivery and Acceptance shall be purchased by the Buyer from the
Builder at the original net purchase price thereof (Builder to provide
supporting invoices and documentation/monitoring or certificate (if

 

 

--------------------------------------------------------------------------------

 

 

applicable) as to quantities to Buyer establishing the total amount due).
Payment thereof shall be effected by the Buyer together with payment of the
final instalment of the Contract Price.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE VIII.

DELIVERY DATE AND DELIVERY

 

1.     Time and Place

 

Subject to the provisions of the following paragraphs, the Vessel shall be
delivered at the Builder’s Shipyard (see Article H) or in the vicinity thereof
free and clear of all liens, claims, mortgages and other encumbrances, on 30th
September 2021 (the “Contract Delivery Date”), except that in the event of
delays in the construction of the Vessel or any performance required under the
Contract due to causes which under the terms of the Contract permit postponement
of the Delivery Date (Permissible Delay), the Delivery Date shall be postponed
as provided by Article IX, clause 4.

 

Unless otherwise agreed by the Buyer and the Builder in writing, the Buyer shall
not be obliged to take delivery of the Vessel before the Contract Delivery Date.

 

2.     When and how effected

 

Upon the Vessel and the documents identified in clause 3 following being ready
for delivery in accordance with the Contract and subject to the Builder having
provided notice pursuant to Article VII, clause 4 (unless Buyer has validly
rejected the Vessel and Article VII, clause 4(d) has not become effective), the
Builder shall tender notice to the Buyer that the Vessel is ready for delivery,
and the Buyer is obliged to accept delivery of the Vessel as then presented.

 

Provided that the Buyer has fulfilled all of its obligations under the Contract,
Delivery and Acceptance of the Vessel shall be effected forthwith upon exchange
and acceptance by the parties hereto of a Protocol of Delivery and Acceptance
signed by each party acknowledging delivery of the Vessel and the required
documentation by the Builder and the acceptance thereof by the Buyer.

 

3.     Documents to be delivered to the Buyer

 

Upon Delivery and Acceptance of the Vessel, the Builder shall provide and
deliver to the Buyer at its expense the following documents, which shall
accompany the Protocol of Delivery and Acceptance:

 

(a)

Protocol of Trials made pursuant to the Specifications.

 

(b)

Protocol of Inventory and Equipment of the Vessel, including spare parts and the
like, all as specified in the Specifications.

 

(c)

Protocol of Stores of consumable nature referred to under Article VII hereof
which are payable by the Buyer to the Builder.

 

(d)

Drawings and Plans pertaining to the Vessel together with all necessary
instruction manuals, as further stipulated in the Specifications.

 

(e)

All Certificates including the Builder’s Certificate required to be furnished
upon Delivery and Acceptance of the Vessel pursuant to the Contract an5I-ths
Specifications. It is agreed that if, through no fault on the part of the
Builder, the Classification Certificate and/or other required certificates are
not available at the time of delivery, provisional certificates shall be
accepted by the Buyer, provided that the Builder at its expense shall furnish
the Buyer with final certificates as promptly as possible. All certificates with
expiry dates shall be valid for a minimum period equal to the Guarantee Period.

 

 

--------------------------------------------------------------------------------

 

 

 

(f)

Declaration of Warranty by the Builder that the Vessel is free and clear of any
and all liens, charges, claims, mortgages and other encumbrances and that the
Vessel is free of all burdens in the nature of imposts, taxes, or charges
imposed by Norwegian authorities as well as of all liabilities of the Builder to
its Sub-contractors, employees and crew, and of all liabilities arising from the
operation of the Vessel in trials, or otherwise, prior to delivery.

 

 

(g)

Commercial invoice

 

 

(h)

Acknowledgement of receipt of information about the Vessel’s stability

 

 

(i)

Such other documents as may reasonably be required by Buyer for purposes of
registering the Vessel (including but not limited to a Deletion Certificate
issued by the competent authority).

 

4.     Title and Risk

 

Title to and risk of loss of or damage to the Vessel shall rest with the Builder
until exchange of the Protocols of Delivery and Acceptance is effected,
immediately upon which title and risk shall pass to the Buyer.

 

5.     Removal of Vessel

 

The Buyer shall take possession of the Vessel immediately upon Delivery and
Acceptance thereof, and shall remove the Vessel from the premises of the Builder
within five (5) days after the Delivery and Acceptance as aforesaid. If the
Buyer does not remove the Vessel within the said period, the Buyer shall pay
reasonable mooring charges for the Vessel for up to seven (7) days and shall
thereafter compensate the Builder for all losses and expenses arising in
addition to mooring charges.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE IX.     ARTICLE IX     DELAYS AND EXTENSION OF TIME FOR DELIVERY
(PERMISSIBLE DELAY, FORCE MAJEURE)

 

1.     Causes of Delay

 

 

(a)

In case of Force Majeure Delay, the actual time lost by all such delays shall be
Permissible Delay. A Force Majeure Delay shall occur if either the construction
of the Vessel or any performance required as a prerequisite of Delivery and
Acceptance of the Vessel is prevented or delayed as a consequence of:

 

Acts of God; acts of princes and rulers; requirements of government authorities;
war or warlike condition, blockade, revolution, insurrections, mobilisation,
civil commotion or riots, mobilisation; sabotage; strike or lockout (except a
strike, lockout or other local labour disturbances at the Builder’s yard and/or
other facilities of the Builder), plague or other epidemics, pandemics,
quarantines; flood, typhoons, hurricanes, storms or other extraordinary weather
conditions not included in normal planning; earthquakes, volcanic eruptions,
tidal waves, landslide; fires, explosions, collisions or stranding; embargoes;
import or export bans or restrictions; prolonged failure, or shortage or
restriction of electrical current, oil or gas;

 

and/or: any other extraordinary events beyond the control of the Builder;

 

and/or: inability to obtain delivery or delay in delivery of materials,
machinery or equipment by Subcontractor(s) where the cause of delay would have
been recognised as Force Majeure Delay under this Article IX if it had affected
the Builder, provided that the Builder has shown due diligence in its choice of
Subcontractor, so that at the time of ordering same it could reasonably be
expected by the Builder to be delivered in time;

 

and/or: delays in the Builder’s other commitments resulting from Force Majeure
as herein described directly causing delay of the Builder’s performance
hereunder;

 

Provided always:

 

that there shall be no Force Majeure Delay if such delay could reasonably have
been foreseen or anticipated by the Builder (or the Subcontractor, if
applicable) on the Date of Contract (or date of subcontract, if applicable, or
that it could have been prevented or overcome by the exercise of due diligence
by the Builder (or Subcontractor, if applicable); and

 

that delays due to the insolvency or other financial difficulties of the Hull
Subcontractor and/or the Superstructure Subcontractor shall on no account
constitute Force Majeure Delay for the purposes of this Contract.

 

 

(b)

The provisions under sub-clause (a) above apply whether or not the Force Majeure
occurs after the Delivery Date.

 

 

--------------------------------------------------------------------------------

 

 

2.     Notice of delay

 

 

(a)

Within ten (10) days after the Builder becomes aware of any cause of delay as
aforesaid, on account of which the Builder will claim that it is entitled under
the Contract to postpone the Delivery Date, the Builder shall notify the Buyer
in writing or by e-mail, confirmed by registered mail, of the date such cause of
delay commenced. Likewise, within ten (I 0) days after the Builder becomes aware
of any such cause of delay ending, the Builder shall notify the Buyer in writing
or by e-mail, confirmed by registered mail, of the date when such cause of delay
ended.+

 

Failure by the Builder to timely give such notices as aforesaid shall prevent
the Builder from claiming Force Majeure Delay on account of such circumstances.

 

 

(b)

The Builder shall notify the Buyer of the period of Permissible Delay arising by
reason of such Force Majeure Delay, with all reasonable despatch after it has
been determined. Failure by the Buyer to object to the Builder’s claim for
Permissible Delay within ten (10) days after receipt by the Buyer of such notice
shall be deemed to be a waiver by the Buyer of its right to object to the
determination of the actual time lost by delay caused by the responsible event
of Force Majeure.

 

3.     Permissible Delay

 

Actual Delays in the construction of the Vessel arising on account of (i) Force
Majeure Delay; (ii) Article VI and Article XII, clause 2 hereof; (iii) any other
non-fulfilment by the Buyer of the Buyer’s obligations hereunder; (iv) delays in
the delivery of Buyer’s Supplies; and/or (v) late action by the Classification
Society or other bodies whose documents are required, shall constitute
Permissible Delay,

 

4.     Net Delay

 

All events and circumstances giving rise to Permissible Delay shall be evaluated
and re-evaluated from time to time during the construction process to assess
their actual net effect, taken together in the aggregate, on the construction
schedule using a critical path analysis (“Net Delay”). The Delivery Date shall
be extended Working day for Working day for each day of Net Delay for any actual
time lost by delay caused thereby.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE X.

WARRANTY OF QUALITY

 

1.     Extent of Builder’s Responsibility

 

Save as provided for in this Article, the Builder shall have no responsibility
whatsoever for Defects or the consequences thereof (including, without
limitation, any direct or indirect loss of any type) that are discovered or
occur after the Delivery and Acceptance of the Vessel.

 

2.     Guarantee

 

The Builder undertakes to repair and rectify or replace at its own cost and
expense and free of charge to the Buyer, any Defects (but excluding any Buyer’s
Supplies and/or defects or deficiencies caused thereby) discovered during the
Guarantee Period, but excluding defects arising after Delivery and Acceptance
due to normal wear and tear or improper handling of the Vessel or caused by
improper use or maintenance of the Vessel on part of the Buyer, its servants or
agents or by any other external effect after the Delivery and Acceptance.

 

The Builder’s liability as stated herein shall terminate in full if any Defects
as aforesaid have not been discovered within the Guarantee Period (of twelve
(12) months or such other period as the Builder and the Buyer may agree in
writing) unless otherwise provided for in the Contract or otherwise agreed to in
writing by Builder and Buyer and provided that any such Defects shall be
notified in writing to the Builder as soon as practicably possible but in any
event no later than twenty-one (21) days after Buyer’s discovery. Any notice
hereunder must in any event be received by the Builder at the latest within
twenty-one (21) days after expiry of the Guarantee Period, and shall include
particulars of the deficiency in such detail as can reasonably be expected and
the extent of the damage caused thereby (if any).

 

Notwithstanding the foregoing, the deadline for giving notice of a Defect shall
not apply to any Defects that could only be discovered on dry docking the
Vessel, in such case notice of such Defect(s) need not be tendered before the
Vessel is in the dock, but must be tendered before the Vessel leaves the
dry-dock.

 

The Guarantee Period will be extended in the following case:

 

From the completion of performance of any repair or replacement under this
Article X, there will, except as provided below in this paragraph, be a further
period of guarantee of twelve (12) months for the repaired items, but subject to
an overall time-limit of twenty-four (24) months counted from the Delivery Date.
Such further period of guarantee shall, however, not reduce the Guarantee Period
below the original Guarantee Period for any such repaired or replaced item. Any
additional guarantee period will be granted on the remedial works undertaken by
the Builder or its Subcontractors in the Guarantee Period. The Buyer shall,
however, not be entitled to any additional guarantee for defective repair work
or defective replacement parts deficiencies not performed or provided by the
Builder or its Subcontractors.

 

Notwithstanding anything here to the contrary, but subject always to the
Builder’s written consent, which shall not be unreasonably withheld, the Buyer
may defer any, repair or replacement of a Defect discovered during the Guarantee
Period (provided timely notice thereof

 

 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT MATERIAL TO INVESTORS AND
(2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.   

 

was given to Builder as required herein) that would otherwise require an
interruption to the Vessel’s operations to the next schedule drydock period for
the Vessel.

 

3.     Rectification of Defects

 

If the Builder is liable for Defects as aforesaid, its obligations shall be as
follows:

 

(a)

The Builder shall make any necessary repairs or replacements to rectify the
Defect, or cause the Defect to be rectified at its own cost, and, to the extent
not covered by Buyer’s insurance, provided always that the Buyer is in full
compliance with all covenants and warranties in such insurance policy when the
Defect occurs, any damage to the Vessel’s part(s) that has been damaged as a
direct and immediate consequence of such Defect without any intermediate cause;
provided, however, that the amount of any damage to the Vessel subject to a
deductible under the applicable Buyer insurance policy shall not be regarded as
“covered” for purposes of this provision. The Builder shall in any event not be
liable for any consequential damage as stated herein over and above [*]. The
Builder shall have no other liability whatsoever for any damage or loss caused
as a consequence of the Defect.

 

(b)

The repairs, replacements and/or rectifications shall be made at the Builder’s
Shipyard.

 

However, if it is impractical to bring the Vessel to the Builder’s Shipyard or
if the Builder cannot supply the necessary replacement parts, material or labor
without undue delay to the Vessel, the Buyer may, after having notified the
Builder in writing, cause the necessary repairs, replacements and/or
rectifications to be carried out elsewhere. In such case, the Builder shall at
its own cost be entitled to forward necessary replacement parts or materials.

 

The Builder’s liability shall in such case be limited to pay the cost of repairs
and replacements including travelling and forwarding expenses (unless such costs
and/or expenses have been paid by Subcontractors), but always limited to the
price of the work which the Builder would normally charge at its yard as
documented by Builder’s books and records. Upon such payment, the Builder shall
immediately be discharged from any further guarantee obligation in respect of
and to the extent of — any such repairs or replacements performed by any other
yard or supplier; provided that in the event operational necessities or a lack
of required parts or labor are such that the repair or replacement is of a
temporary or partial nature, the Builder shall have no responsibility for the
quality of the parts or workmanship provided by such other yard or supplier but
shall retain responsibility to provide for the full repair, replacement or other
rectification of the subject Defect (and subject to clause 3(a) above, any
attendant consequential damage).

 

In any case, the Builder shall co-operate with the Buyer to find proper
solutions to rectify any Defect subject to Builder’s guarantee obligations under
this Article X.

 

(c)

The Vessel shall in any case be taken at the Buyer’s cost and expense to the
place elected for guarantee work, ready for the necessary repairs, replacements
and/or rectifications.

 

(d)

The Builder shall have the ownership to all replaced parts. The Buyer shall
return any such parts to the Builder at Builder’s request and at Builder’s
expense.

 

 

--------------------------------------------------------------------------------

 

 

4.     Subcontractors’ Guarantees

 

The Builder shall - upon the Buyer’s request - assign to the Buyer any rights
the Builder may have against any Subcontractors, including any right to pursue
any claim under the relevant subcontract. In the event of any such assignment,
any liability the Builder had to the Buyer in respect of the work, equipment or
other subject matter of the relevant subcontract shall be released to the extent
of any recovery actually received by Buyer from such Subcontractor.

 

The Builder shall endeavour to have provisions in the subcontracts whereby the
Buyer may claim against the Subcontractor directly.

 

5.     Extent of Builder’s Responsibility, Assignment

 

(a)

Upon Delivery and Acceptance of the Vessel to the Buyer in accordance with the
terms of the Contract, the Builder shall thereby and thereupon be released of
all responsibility and liability whatsoever and howsoever arising under or by
virtue of this Contract (save in respect of those obligations to the Buyer
expressly provided for in this Article X and in Article VII(4)(d)), VIII(3),
XIV, and XV which shall survive) including without limitation (other than the
foregoing saving in respect of the Builder’s surviving obligations) any other
responsibility or liability for defective workmanship, materials or equipment,
design or in respect of any defects whatsoever and any loss or damage resulting
from any act, omission or default of the Builder, or for any losses, damages or
expenses whether of a direct or indirect nature arising from any cause
whatsoever including, without limitation, any direct or indirect loss of time,
loss of use, loss of profit or earnings or demurrage, or any additional costs or
expenses incurred by the Buyer.

 

(b)

The guarantee provided in this Article and the obligations and the liabilities
of the Builder hereunder are exclusive and in lieu of and the Buyer hereby
waives all other remedies, warranties, guarantees or liabilities, express or
implied, arising by Law or otherwise (including without limitation any
obligations of the Builder with respect to fitness, merchantability and damages)
or whether or not occasioned by the Builder’s negligence. This guarantee shall
not be extended, altered or varied except as expressly provided in this Article
X or by a written instrument signed by the duly authorized representatives of
the Builder and the Buyer.

 

(c)

If the Buyer sells the Vessel during the Guarantee Period and wishes to assign
its rights hereunder, such assignment shall be subject to the Builder’s consent,
which shall not be unreasonably withheld or delayed.

 

6.     Exclusion of Liability

 

(a)     The Builder shall in no event be liable for nor required to indemnify
the Buyer for any claim for damages from any third party in respect of any loss
of enjoyment, loss of or damage to property or personal injury or loss of life
said to arise as a result of the breach by the Builder of any provision of this
Contract, any defect or deficiency in the Vessel or any alleged failure by the
Builder to comply with any product liability or other sales of goods legislation
in any jurisdiction. The Buyer hereby agrees to indemnify the Builder in the
event that any employee, servant or agent of the Buyer or any passenger,
officer, crew member or any other person on board the Vessel successfully brings
any claim against the Builder and the Buyer’s indemnity

 

 

--------------------------------------------------------------------------------

 

 

shall include, without limitation, repayment of all legal expenses incurred by
the Builder in defending such a claim.

 

(b)     Furthermore, the Builder shall have no liability for, nor be required to
compensate the Buyer, for any compensation (whether legally payable or paid
ex-gratia) paid to any passenger as a result of any loss of enjoyment, loss of
or damage to property, loss of life or personal injury said to arise as a result
of the alleged breach by the Builder of its obligations under this Contract or
as a result of any alleged defect or deficiency in the Vessel,

 

(c)     The Buyer shall in no event be liable for nor required to indemnify the
Builder for any claim for damages from any employee, servant or agent of the
Builder in respect of any loss of or damage to property or personal injury or
loss of life said to arise as a result of the breach by the Buyer of any
provision of this Contract. The Builder hereby agrees to indemnify the Buyer in
the event that any employee, servant or agent of the Builder successfully brings
any claim against the Buyer and the Builder’s indemnity shall include, without
limitation, repayment of all legal expenses incurred by the Buyer in defending
such a claim.

 

(d)     The provisions of this clause 6 are subject to the exception for certain
claims under Article X, clause 7.

 

7.     The Guarantee Engineer

 

(a)     Subject to six (6) months prior written notice by the requesting party,
the Builder shall have the right, but if requested by the Buyer shall have the
obligation, to appoint a Guarantee Engineer to serve on-board the Vessel for the
Guarantee Period. The Buyer and its employees shall provide the Guarantee
Engineer with full cooperation in carrying out his duties, which shall be to
assist Buyer and its crew to obtain the most efficient use of the Vessel and to
identify and assist in planning and preparation for the rectification of Defects
(or in rectifying such minor Defects as may be practicable). The Buyer shall
accord the Guarantee Engineer board and treatment comparable to the Vessel’s
Chief Engineer and reasonable accommodation based on _ availability of crew
cabins, at no cost to the Builder. The Builder shall cover the’ salary and
direct expenses of the Guarantee Engineer for the first six (6) months of the
Guarantee Period, including the expenses of repatriation by air to the Guarantee
Engineer’s home country. Thereafter, to the extent he is still serving aboard,
the Buyer shall pay to the Builder the same wages as an European Chief Engineer
as compensation for part of the cost and charges to be borne by the Builder in
connection with the Guarantee Engineer.

 

(b)     The Guarantee Engineer shall, at all times and in all respects, be
deemed to be the employee of the Builder. The Buyer shall be under no liability
whatsoever to the Builder or to the Guarantee Engineer for personal injuries,
including death, suffered by the Guarantee Engineer during the time when he or
she is on board the Vessel, unless such personal injuries, including death, were
caused by Gross Negligence of the Buyer, or of any of its employees or agents.
Nor shall the Buyer be under any liability whatsoever to the Guarantee Engineer
for damage to or loss or destruction of property of the Guarantee Engineer,
unless such damage, loss or destruction is caused by Gross Negligence of the
Buyer, or of any of its employees or agents. The Guarantee Engineer shall if
requested sign a Letter of Indemnity required by the Buyer.

 

(c)     The Builder shall be under no liability whatsoever to the Buyer, or any
of its employees or agents for personal injuries, including death or for damage
to or loss or destruction of property of the Buyer, or of any of its employees
or agents, caused by the Guarantee Engineer during the

 

 

--------------------------------------------------------------------------------

 

 

time when he or she is on board the Vessel unless such damage loss or
destruction is caused by the Gross Negligence of the Guarantee Engineer. The
presence on board of the Guarantee Engineer(s) shall in no way affect the rights
and obligations of Builder and Buyer respectively as provided for in this
Contract.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XI.

OWNERSHIP, RISK AND INSURANCE

 

1.     Registration

 

The Builder may mortgage the Vessel and its materials (excluding Buyer’s
Supplies if possible) as security for the construction financing, including the
provision of refund guarantee(s), for the Vessel and the Buyer shall if
necessary give its consent for that purpose. Any such mortgage shall be
cancelled and deleted from the relevant registry at the latest on Delivery and
Acceptance.

 

Any materials, parts, machinery or equipment purchased by the Builder and
appropriated for the Vessel which are not utilised for the Vessel shall remain
the property of the Builder after Delivery and Acceptance of the Vessel, unless
identifiable as an item paid for by Buyer and claimed by it for use aboard the
Vessel.

 

The Buyer may register the Buyer’s rights under the Contract and the Vessel
under construction in accordance with the rules of the Norwegian Maritime Act
with the Builder as title holder.

 

2.     Risk and Insurance

 

 

(a)

Until Delivery and Acceptance, the Builder bears the risk of loss of or damage
to the Vessel, materials, parts, machinery, boilers and equipment, excluding the
Buyer’s Supplies.

 

 

(b)

The Builder will arrange and pay for customary builders’ risk insurance for the
Vessel by insurers reasonably acceptable to Buyer, and keep same in force
throughout the construction process until Delivery and Acceptance. The insurance
shall include necessary fire and transport insurance of materials and equipment
which the Builder procures from Subcontractors. If requested by Buyer, the
Builder shall arrange the coverage to include Buyer’s Supplies, with the
increase in insurance of Buyer’s Supplies to be paid by the Buyer.

 

The insured amount shall as a minimum cover the aggregate of the instalments
paid by the Buyer pursuant to Article III from time to time together with
interest thereon and, where the Builder is requested by the Buyer to so insure,
for the value of any Buyer’s Supplies.

 

By paying extra insurance premiums the Buyer may require that the building
insurance is increased to cover the rebuilding value at any time.

 

The Builder shall cause copies of the policy main terms to be provided to Buyer.

 

(c)     (i)     The insurance policies shall be taken out in the name of the
Builder and Buyer as their interests may appear, and shall include, but not be
limited to the hull, equipment, machinery or services provided by any tiers of
Subcontractors at the premises of the Builder during the construction period of
the Vessel.

 

 

--------------------------------------------------------------------------------

 

 

(ii)     The Builder may collect directly from the insurance company all sums in
respect of its own losses.

 

(iii)     In the event of partial damage which is to be repaired and which is
recoverable under the insurance policies, and provided that such damage shall
not constitute a total loss of the Vessel, the Builder shall apply the proceeds
recovered under the insurance policies to the repair of such damage satisfactory
to the Class and Regulatory Bodies, and (subject to satisfaction of all
requirements) the Buyer shall accept the Vessel under the Contract if completed
and delivery duly tendered thereafter in compliance with the Contract.

 

 

(iv)

If prior to its delivery the Vessel sustains such heavy damage that the Builder
has no obligation to rebuild the Vessel, or if the parties and/or the insurance
company agree that the damage to the Vessel constitutes a total / constructive /
compromised total loss, then the Builder shall by mutual agreement between the
parties hereto either:

 

 

(a)

Proceed in accordance with the terms of the Contract, in which case the amount
recovered under the insurance policies shall be applied to the reconstruction of
the Vessel, provided that the Buyer and the Builder shall first agree in writing
to such reasonable postponement of the Delivery Date and adjustment of other
terms of the Contract as may be necessary for such reconstruction, or

 

 

(b)

Refund immediately to the Buyer the amount of all instalments paid to the
Builder under this Contract, and the cost of any Buyer’s Supplies insofar these
are insured by the coverage procured by the Builder and destroyed, and return
any other Buyer’s Supplies in “as is” condition whereupon this Contract shall be
deemed to be cancelled and all rights and obligations of the parties hereunder
shall terminate forthwith.

 

If the parties are unable to agree within thirty (30) days as to option (a) or
(b) above, then option (b) shall apply.

 

 

(v)

Subject to the foregoing, the Builder shall for its own account insure the
Vessel on terms that are normally used for insuring vessels under construction
at Norwegian yards with coverage to be maintained until Delivery and Acceptance
of the Vessel.

 

(vi) War risk insurance for the Vessel with accessories shall be taken out only
at the request of the Buyer and for its account.

 

3.     Waiver of subrogation

 

The Buyer shall ensure that any insurances procured by or on behalf of the Buyer
for the Vessel for coverage from and after Delivery and Acceptance, shall
include a waiver of subrogation against the Builder and the Builder’s
Subcontractors, and the Buyer shall document the same latest upon Delivery and
Acceptance of the Vessel.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XII.     [*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (1) NOT
MATERIAL TO INVESTORS AND (2) LIKELY TO CAUSE COMPETITIVE HARM TO THE COMPANY IF
PUBLICLY DISCLOSED.   

 

article xii.                       DEFAULT PROVISIONS

 

1.     Builder’s Default - Cancellation by Buyer

 

If (i) the Builder is declared bankrupt, commences or becomes subject to
proceedings for dissolution, insolvency, receivership or similar relief, or (ii)
a Refund Guarantee is rescinded, disavowed or is to expire within [*] and has
not been replaced or extended in a manner reasonably satisfactory to Buyer, or
if the issuer thereof is declared bankrupt, or becomes subject to proceedings
for dissolution, insolvency, receivership, or similar relief and alternative
security of a similar tenor by a first class international commercial bank
reasonably acceptable to Buyer has not provided in substitution therefor, or
(iii) Builder fails to perform any work relating to the design and/or
construction of the Vessel (as applicable) for a running period of [*]
(excluding any Permissible Delay), then the Buyer may cancel the Contract and
without prejudice to its rights under the Refund Guarantees, claim compensation
for its losses,

 

In the event that the Buyer shall exercise its right of cancelling the Contract
under and pursuant to any of the provisions of the Contract specifically
permitting the Buyer to do so, then the Buyer shall notify the Builder in
writing (or by e-mail confirmed by registered mail), and such cancellation shall
be effective as of the date notice thereof is received by the Builder.

 

Upon such cancellation the Builder shall promptly but in any event within ten
(10) Working Days either accept the notice of cancellation, or declare its
intention to dispute the same under the provisions of Article XIX hereof.

 

If cancellation is accepted by the Builder, the Builder shall notify the Buyer
and the issuer of the Refund Guarantees accordingly and shall refund all sums
paid by Buyer to the Builder under Article III hereof, including interest
thereon at the rate of interest set out in Article III from the date of payment
to the date of refund. The Builder shall make available to the Buyer the Buyer’s
Supplies, or if they cannot be made available, the Builder shall pay to the
Buyer an amount equal to the value thereof. Upon acceptance by the Builder of
the notice of cancellation and refund (and tender of or payment for Buyer’s
Supplies, if applicable) as aforesaid, the Builder shall have no liability
whatsoever or howsoever arising, whether under law, statute or contract, for any
other loss suffered by the Buyer.

 

If the Builder disputes the Buyer’s entitlement to cancel the Contract and
commences arbitration in accordance with Article XIX hereof, the Builder shall
have no obligation to refund any amount until a final and unappealable
arbitration award (or in the event of an appeal or challenge, a final and
unappealable court order) is obtained in favour of the Buyer, in which case the
Builder shall then refund any amount ordered by the arbitration tribunal or
court (as appropriate), together with interest thereon at the rate of interest
set out in Article III, from the date of payment to the date of refund. The
arbitration tribunal or court (as appropriate) shall also determine any dispute
in relation to the return and/or reimbursement in respect of the Buyer’s
Supplies. For the avoidance of doubt, the obligation of the Buyer to refund any
instalments that have been paid under Article HI clause 4 shall be reduced by
any amounts paid to the Buyer as a result of any demands under the refund
guarantee provided for at Article Ill clause 5(a).

 

 

--------------------------------------------------------------------------------

 

 

2.     Buyer’s Default - Disputes regarding Payment

 

(a)

If the Buyer fails to duly make the payments provided for in Article III, clause
2, the Builder shall by written notice to the Buyer, request payment of the
unpaid amount. If the amount has not been paid within ten (10) Banking Days from
receipt of such notice, the Builder may postpone the commencement of, or stop
the work on the Vessel and enforce payment of its claim. Any time lost as a
result of the Builder postponing the commencement of, or stopping the work on
the Vessel in accordance with this provision shall be deemed to amount to
Permissible Delay.

 

(b)

If twenty (20) days have elapsed from the receipt of the above notice without
the Buyer having paid or provided security acceptable to the Builder, the
Builder may cancel the Contract.

 

In either case the Builder may claim compensation for losses caused thereby.

 

Notwithstanding the above, if there is a dispute in respect of the Buyer’s
payment obligation, the Builder has no right to postpone the commencement or
stop the work or cancel the Contract, if the Buyer provides security acceptable
to the Builder for the disputed unpaid amount.

 

If the Buyer is declared bankrupt, the Builder may cancel the Contract and claim
compensation for its losses.

 

For the avoidance of doubt, if the Builder cancels this Contract pursuant to
this Article XII.2, should the aggregate of (I) any net value realised by the
Builder from the Vessel (i.e. the value realised minus the costs of realising
it); and (2) the instalments of the Contract Price retained by the Builder,
exceed the Builder’s losses, the Builder shall account to the Buyer for such
excess (provided always that the Buyer shall not, in any such accounting, be
entitled to receive more than the total of all instalments paid by it under
Article III prior to cancellation of the Contract).

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIII.

ASSIGNMENT

 

Neither of the parties hereto shall assign or novate the Contract to a third
party unless (a) prior consent of the other party is given in writing, such
consent not to be unreasonably withheld, or (b) in the case of Buyer, the
assignment is (i) to an affiliate of Buyer and notice of the assignment is
promptly given to Builder, or (ii) to a financial institution providing
financing to or guarantee on behalf of Buyer in connection with this Contract;
and subject always to the continuity of the security provided by Buyer pursuant
to Article III, clause 5(b) or the provision of substitute security satisfactory
to the Builder.

 

The Contract shall endure to the benefit of and shall be binding upon the lawful
successors or the legitimate assigns of either of the parties hereto.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIV.

TAXES AND DUTIES

 

1.     Taxes and Duties in the country of the Builder

 

The Builder shall bear and pay all taxes and duties imposed in Norway and in the
country of the Builder’s Subcontractors in connection with the execution and/or
performance of the Contract, excluding any taxes and duties imposed in the
country of the Builder upon the Buyer’s Supplies which shall be for the Buyer’s
cost and expense.

 

2.     Taxes and Duties outside the country of the Builder

 

The Buyer shall bear and pay all taxes and duties imposed outside the country of
the Builder in connection with the execution and/or performance of the Contract,
except for taxes and duties imposed upon those items to be procured by the
Builder for construction of the Vessel or attributable to a Subcontractor.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XV.

PATENTS, TRADEMARKS, COPYRIGHTS

 

(a)

Where they are owned and supplied by a party hereto, that party shall retain all
Intellectual Property Rights with respect to the Specification, plans and
Drawings, technical. descriptions, calculations, test results and other data,
and information and documents concerning the design and construction of the
Vessel. The other party undertakes not to disclose the same or divulge any
information contained therein to any third parties without the prior written
consent of the first party, except where it is necessary for usual operation,
repair and maintenance of the Vessel and to subsequent owners and prospective
purchasers and charterers.

 

(b)

Each party shall ensure that any manufacture and/or supply according to
specifications, drawings, models or other instructions supplied by it in
connection with the construction of the Vessel shall not infringe any
Intellectual Property Rights of third parties. Should claims nevertheless be
made against the non-supplying party in respect of Intellectual Property Rights
arising out of or in any way related to the performance of the Contract
(including in respect of Builder’s design for the Vessel), the supplying party
shall keep the other party indemnified against such claims, including any legal
costs in connection therewith.

 

(c)

For the purpose of this sub-clause (c), “Information” means technical
information relating to the Vessel designated by one party as confidential and
supplied or disclosed by that party to the other, except information which
corresponds in substance to information which:

 

 

(i)

Was developed by and in possession of the other party prior to first receipt
from the first party; and/or

 

 

(ii)

At the date of hereof or hereafter, through no wrongful act or failure to act on
the part of the other party, enters the public domain or is received by the
other party from a third party without any obligation of confidentiality.

 

Where it is necessary during the performance of this Contract for one party to
make Information available to the other party, the other party shall hold all
such Information in confidence and not disclose it to any third parties (except
that disclosure to its officers, directors, employees, agents and consultants
involved in the construction of the Vessel or in its subsequent maintenance,
repair or operation or use if for any purpose other than in connection with the
construction of the Vessel and for its subsequent maintenance, repair and
operation as provided herein without the prior written consent of the first
party, which shall not be unreasonably withheld.

 

(d)

Nothing contained in this Contract shall be construed as an assignment or
transferring any intellectual property of any kind from one party to the other,
and all such rights including the design of the Vessel are hereby expressly
reserved to the true and lawful owner(s) thereof; provided that nothing in this
paragraph (d) shall limit or restrict any sale or transfer of interests in or to
the Vessel or of the rights of any transferee to use and employment of the
Vessel.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XVI.

BUYER’S SUPPLIES

 

1.     Responsibility of Buyer

 

 

(a)

The Buyer shall, at its own risk, cost and expense, supply and deliver to the
Builder all of the items to be furnished by the Buyer, as specified in the
Specifications Chapter M and as defined in Article I, at the warehouse or other
storage facility of the Builder in a proper condition ready for installation in
or on the Vessel, in accordance with a time schedule to be provided within sixty
(60) days after Date of Contract by the Buyer and approved by the Builder.

 

 

(b)

In order for the Builder to install the Buyer’s Supplies in or on the Vessel (if
so agreed in writing between the Parties), the Buyer shall furnish the Builder
with necessary specifications, plans, drawings, instruction books, manuals, test
reports and certificates required by all applicable rules and regulations. If so
reasonably requested by the Builder, the Buyer shall without any charge to the
Builder cause the representatives of the manufacturers of the Buyer’s Supplies
to assist the Builder in installation thereof in or on the Vessel and/or to
carry out installation thereof by themselves or to make necessary adjustments at
the Builder’s Shipyard, in each case provided such service is customarily
rendered by such representatives.

 

 

(c)

Any and all of the Buyer’s Supplies shall be subject to the Builder’s reasonable
right of rejection, when and if they are found to be unsuitable or in improper
condition for installation.

 

 

(d)

Should the Buyer fail to deliver any of the Buyer’s Supplies within the time
designated in the approved schedule, any time actually lost shall be Permissible
Delay; provided that Buyer may by notice to Builder instruct that construction
proceed without installation of such late item(s).

 

 

(e)

If delay in delivery of any of the Buyer’s Supplies exceeds ten (10) days, then
the Builder shall be entitled to proceed with construction of the Vessel without
installation thereof in or on the Vessel as hereinabove provided. In such event,
or in the event of Buyer instructions pursuant to clause (d), and the Buyer
shall accept and take delivery of the Vessel so constructed with any
unincorporated Buyer’s Supplies that were not installed by reason of the
provisions of clause (d) or this clause (e) delivered as loose items or, if
undelivered, separately after the Delivery Date.

 

 

(f)

The Builder shall permit the Buyer’s personnel and/or Buyer’s subcontractors
access to the relevant part of the Vessel for the purpose of installing and
commissioning of the Buyer’s Supplies in accordance with the schedule set out in
(a). Any installation and commissioning of the Buyer’s Supplies which has an
impact on the Delivery Date shall be deemed Permissible Delay.

 

2.     Responsibility of Builder

 

The Builder shall be responsible for storing and handling with due diligence the
Buyer’s Supplies after delivery thereof at the Builder’s Shipyard. The Builder
shall not in any way be responsible for the quality, efficiency and/or
performance and/or commissioning and testing of any of the Buyer’s Supplies. In
addition, and unless the Builder confirmed in writing the inter-

 

 

--------------------------------------------------------------------------------

 

 

face design prior to the Buyer’s ordering of the relevant Buyer’s Supplies, the
Builder shall bear no responsibility or liability for the inter-face design or
any part hereof. Title to Buyer’s Supplies shall at all times remain with Buyer.

 

3.     Installation of Buyer’s Supplies

 

If installation of Buyer’s Supplies is not clearly described as included in the
Specifications, any installation by the Builder of Buyer’s Supplies in or on the
Vessel shall be subject to a written Change Order as set out in Article VI.

 

The provisions of this Article XVI shall also apply in full for Buyer’s Supplies
included in subsequent Change Orders.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XVII.

NOTICES

 

1.     Address

 

Any and all notices and communications in connection with the Contract shall be
in writing; addressed to the applicable Party at the address set forth in the
Preamble and given by hand delivery, express service or by email (with any
notice by email to be confirmed by a copy by hand or express) as follows:

 

To the Buyerin duplicate to the attention of

Name:Nikolaos Doulis, S.V.P.

E-mail:
              and

Name:Craig Felenstein, CFO

E-mail: 

To the Builder:

Name:Kristian Sirtre, Managing Director

E-mail: 

 

2.     Language

 

Any and all written notices and communications in connection with the Contract
shall be in the English language.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XVIII.

ENTIRE CONTRACT & INTERPRETATION

 

1.     Entire Contract

 

The Contract constitutes the entire agreement between the parties hereto and no
promise, undertaking, representation, warranty or statement by either party
prior to the date of this Contract shall affect this Contract. Any modification
of this Contract shall not be of any effect unless in writing signed by or on
behalf of the parties.

 

2.     Interpretation

 

If any provision or part-provision of this Contract is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under this clause
shall not affect the validity and enforceability of the rest of this Contract If
one party gives notice to the other of the possibility that any provision or
part-provision of this Contract is invalid, illegal or unenforceable, the
parties shall negotiate in good faith to amend such provision so that, as
amended, it is legal, valid and enforceable, and, to the greatest extent
possible, achieves the intended commercial result of the original provision. Any
such amended provision shall be deemed to have had effect since this Contract
became effective.

 

The index and headings (of all levels and types) appearing in this Contract are
included for convenience only shall not affect the interpretation of this
Contract.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XIX.

ARTICLE XIX GOVERNING LAW, DISPUTE AND ARBITRATION

 

1.     Governing Law

 

The parties hereto agree that the validity and interpretation of the Contract
and of each Article and part thereof and any non-contractual obligations arising
under or in relation hereto, shall be governed by and interpreted in accordance
with English law.

 

2.     Arbitration

 

In the event of any dispute between the parties hereto arising out of or
relating to this Contract or any stipulation herein or with respect thereto
which cannot be settled by the parties themselves, such dispute shall be
resolved by arbitration in London, England in accordance with the Rules of the
London Maritime Arbitrators Association (“LMAA”) and the following provisions:

 

 

(a)

Either party may demand arbitration of any such disputes by giving written
notice to the other party. Any demand for arbitration by either party hereto
shall state the name of the arbitrator appointed by such party and shall also
reasonably identify the dispute. Within fourteen (14) days after receipt of
notice of such demand for arbitration, the other party shall in turn appoint a
second arbitrator. The two arbitrators thus appointed shall thereupon select a
third arbitrator, and the three arbitrators so named shall constitute the
tribunal of arbitration (hereinafter called the “Arbitration Tribunal”) for the
settlement of such dispute.

 

 

(b)

In the event however, that said other party should fail to appoint a second
arbitrator as aforesaid within fourteen (14) days following receipt of notice of
demand of arbitration, it is agreed that such party shall thereby be deemed to
have accepted and appointed as its own arbitrator the one already appointed by
the party demanding arbitration, and the arbitration shall proceed forthwith
before this sole arbitrator, who alone, in such event, shall constitute the
Arbitration Tribunal. And in the further event that the two arbitrators
appointed respectively by the parties hereto as aforesaid should be unable to
reach agreement on the appointment of the third arbitrator within fourteen (14)
days from the date on which the second arbitrator is appointed, either party or
the said two arbitrators may apply to the president of the LMAA to appoint a
third arbitrator. The award of the arbitration made by the sole arbitrator or by
the majority of the three arbitrators as the case may be, unless appealed by
either party, shall be final, conclusive and binding upon the parties hereto.

 

 

(c)

All arbitrations shall be conducted in the English language.

 

 

(d)

The arbitrators) shall determine which party shall bear the expenses of the
arbitration or the proportion of such expenses which each party shall bear.

 

 

(e)

Judgment on any award may be entered in any court of competent jurisdiction.

 

3.     Technical Matters

 

Notwithstanding clause 2, in the event of any dispute regarding the
interpretation of a Specification, or the determination as to whether any work
performed or material provided for the construction of the Vessel conforms to
the Specifications, Drawings, or other approved plans

 

 

--------------------------------------------------------------------------------

 

 

or modifications, either party may by notice to the other cause the matter to be
referred to DNV•GL, who is hereby appointed as technical mediator and whose
decision as to the matters referred to him shall not be binding on the parties
but shall be admissible in any subsequent proceeding. The costs of the technical
mediator shall be borne by the parties in shares proportionate to the outcome of
the dispute, and in the event of the failure of a party to pay its share within
thirty (30) days of invoice the other party may advance the amount thereof to
the technical mediator and in such event shall be entitled to recover in any
subsequent proceedings as liquidated damages an amount equal to double the
amount so advanced.

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE XX.

INTENTIONALLY OMITTED

 

 

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE XXI.

ADDITIONAL TERMS

 

1.     Material and Equipment

 

All material and equipment provided for construction of the Vessel shall be new,
identified by country of origin, not purchased, obtained or used in violation of
any EU or U.S. law or sanctions program then in effect, not contraband,
counterfeit or embargoed.

 

The Builder acknowledges that the Buyer intends to arrange financing for the
Vessel including export credit guarantee support from GIEK and shall, to the
extent reasonable and always within the limits of the Maker’s List and this
Contract, cooperate in endeavouring to meet applicable requirements of GIEK as
to eligible content.

 

Subject to a solution for supply and installation of flowmeters being agreed
between the parties and effected by way of a signed and effective change order
for Hull no. 312, an identical solution will be offered for the Vessel. Provided
that the supply and installation of flowmeters are identical to the technical
solution agreed for Hull no. 312, the change order to be offered for the Vessel
will be on the following commercial terms: (i) the Buyer shall procure, pay for
and deliver (as Buyer’s Supplies) all components (including commissioning)
relevant to the supply and installation of the flowmeters; (ii) the engineering
documentation developed and paid for by the Buyer for Hull no. 312 shall be
reused and as such not charged separately for the Vessel; and (iii) the Builder
shall install the flowmeters on the Vessel and connect it to the Vessel’s
automation system without additional costs to the Buyer and without any
entitlement on the part of the Builder to additional time on account of such
work.

 

2.     Environmental Considerations

 

Builder shall give due consideration when selecting materials for use in
constructing the Vessel to its eventual disposition and to the extent
practicable to the use of materials better adopted to recycling while minimizing
the use of hazardous materials.

 

3.     Effectiveness

 

This Contract shall become effective upon the signing of this Contract on behalf
of both the Builder and the Buyer.

 

4.     Execution

 

The Contract, including the Conditions of Contract with their Appendices, has
been drawn up in two identical originals, one for each party.

 

 

--------------------------------------------------------------------------------

 

 

This Contract may be executed in two counterparts, each of which when executed
and delivered shall constitute a duplicate original, but the counterparts shall
together constitute the one agreement.

 

Ulsteinvik, 25 February 2019          New York, 25 February 2019

 

       

Name: Kristian Swtre
For and on behalf of
Ulstein Verft AS

Name: Sven Olof Lindblad

For and on behalf of

Linblad Maritime Enterprises, Ltd.

Lindblad Maritime Enterprises, Ltd

 

 

Appendix I      Buyer’s Form of Corporate Guarantee

Appendix II     Builder’s Form of Refund Guarantee

Appendix III   Building Specifications

Appendix IV    Additional Changes for Hull No, 316

Appendix V     Lump sums

Appendix VI   GAP analysis from the Classification Society

Appendix VII  Fuel Consumption Guarantee

Appendix VIII Fuel Oil Consumption Estimate

Appendix IX    Submarine Handling and Storage Capability Alternative Solutions 

                          GE

 

 

 